 



AGREEMENT AND PLAN OF MERGER
 
by and among
 
BERLINER COMMUNICATIONS, INC.,
 
BCI EAST, INC.,
 
RICH BERLINER (as Parent Representative),
 
HM CAPITAL PARTNERS LLC (as Company Representative)
 
and
 
UNITEK HOLDINGS, INC.
 
Dated as of January 27, 2010
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 
 
   
Page
       
ARTICLE I
DEFINITIONS
2
ARTICLE II
THE MERGER
13
2.1
 
The Merger
13
2.2
 
Effective Time
13
2.3
 
Effects of Merger
13
2.4
 
Certificate of Incorporation and Bylaws of the Surviving Corporation
14
2.5
 
Directors and Officers of the Surviving Corporation
14
ARTICLE III
MERGER CONSIDERATION; CONVERSION OF SECURITIES
14
3.1
 
Effect on Securities of the Company
14
3.2
 
Company Common Stock and Company Preferred Stock Owned by the Company, Merger
Sub or Parent
15
3.3
 
Effect on Capital Stock of Merger Sub
15
3.4
 
Indemnity Shares
16
3.5
 
Appraisal Rights
16
3.6
 
Exchange of Shares
17
3.7
 
Withholding Taxes
19
ARTICLE IV
CLOSING AND DELIVERIES
19
4.1
 
Closing
19
4.2
 
Deliveries of the Company
20
4.3
 
Deliveries of Parent
21
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
22
5.1
  
Organization and Standing
22
5.2
 
Authority, Validity and Effect
22
5.3
 
Capitalization
23
5.4
 
Subsidiaries
24
5.5
 
No Conflict; Required Filings and Consents
24
5.6
 
Financial Statements
25
5.7
 
Taxes
26
5.8
 
Title to Properties
27


 
i

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
       
5.9  
 
Real Property
27
5.10
 
Compliance with Laws
28
5.11
 
Permits
28
5.12
 
Employee Benefits and Labor Matters
28
5.13
 
Material Contracts
30
5.14
 
Legal Proceedings
32
5.15
 
Intellectual Property
32
5.16
 
Insurance
34
5.17
 
Environmental Matters
34
5.18
 
Absence of Certain Changes or Events
35
5.19
 
Customers and Suppliers
37
5.20
 
No Brokers; Management Agreements
37
5.21
 
No Undisclosed Liabilities
38
5.22
 
Required Vote of the Company Stockholders
38
5.23
 
Debt
38
5.24
 
Restated Financial Statements
38
5.25
 
No Additional Representations
39
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
39
6.1  
 
Organization and Standing
39
6.2  
 
Authority, Validity and Effect
39
6.3  
   
Capitalization
40
6.4  
 
Subsidiaries
41
6.5  
 
No Conflict; Required Filings and Consents
41
6.6  
 
Financial Statements; SEC Filings
42
6.7  
 
Internal Controls and Procedures
43
6.8  
 
Taxes
43
6.9  
   
Title to Properties
44
6.10
 
Real Property
44
6.11
 
Compliance with Laws
45


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



     
Page
       
6.12
 
Permits
45
6.13
 
Employee Benefits and Labor Matters
46
6.14
 
Material Contracts
47
6.15
 
Legal Proceedings
49
6.16
 
Intellectual Property
49
6.17
 
Insurance
51
6.18
 
Environmental Matters
51
6.19
 
Absence of Certain Changes or Events
52
6.20
 
Customers and Suppliers
54
6.21
 
No Brokers
54
6.22
 
Opinion of Financial Advisors
54
6.23
 
No Undisclosed Liabilities
54
6.24
 
Antitakeover Statutes and Related Matters
55
6.25
 
No Additional Representations
55
ARTICLE VII
COVENANTS AND AGREEMENTS
55
7.1  
 
Charter Amendment; Conversion of Parent Series A Preferred
55
7.2  
 
Controlling Stockholders
56
7.3  
 
Special Committee; Certain Negative Covenants
56
7.4  
  
Company Stock Options
57
7.5  
 
Indemnification
58
7.6  
 
Further Assurances; Cooperation
59
7.7  
 
Employees and Employee Benefits
59
7.8  
 
Certain Transfer Taxes
60
7.9  
 
Section 16 Matters
60
7.10
 
Parent Board
61
7.11
 
Repayment of Parent Indebtedness
61
ARTICLE VIII
CONDITION TO CLOSING; TERMINATION OF AGREEMENT
61
8.1  
 
Condition to Each Party’s Obligation to Effect the Merger
61
8.2  
 
Termination
61


 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
       
ARTICLE IX
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION;
LIMITATIONS
62
9.1    
 
Survival of Representations, Warranties and Covenants
62
9.2    
 
Indemnification for Parent Claims
62
9.3    
 
Indemnification for Company Claims
62
9.4    
 
Limitations
63
9.5    
 
Procedures
64
9.6    
 
Company Representative
67
9.7    
 
Parent Representative
68
ARTICLE X
MISCELLANEOUS AND GENERAL
68
10.1  
 
Specific Performance
68
10.2  
 
Expenses
68
10.3  
 
Successors and Assigns
69
10.4  
 
Third Party Beneficiaries
69
10.5  
 
Notices
69
10.6  
 
Complete Agreement
71
10.7  
 
Captions; References
71
10.8  
 
Amendment
72
10.9  
 
Waiver
72
10.10
 
Governing Law
72
10.11
 
Waiver of Jury Trial
72
10.12
 
Venue
72
10.13
 
Exclusive Jurisdiction
72
10.14
 
Severability
73
10.15
 
Non-Recourse
73
10.16
 
Counterparts; Electronic Transmission
73


 
iv

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
(continued)


Exhibits
 
Exhibit A
Certificate of Merger
Exhibit B
Certificate of Incorporation of the Surviving Corporation
Exhibit C
Bylaws of the Surviving Corporation
Exhibit D
Substitute Warrant
Exhibit E
Escrow Agreement
Exhibit F
Letter of Transmittal
Exhibit G
Credit Support Agreement
Exhibit H
Indemnity Priority Agreement
Exhibit I
Registration Rights Agreement
Exhibit J
D&O Indemnification Agreement
Exhibit K
Amended and Restated Parent Certificate of Incorporation
Exhibit L
Voting Agreement
Exhibit M
Initial Parent Directors
Exhibit N
Affiliated Parties
   
Schedules
 
Schedule 4.2(n)
Company Required Consents
Schedule 4.3(d)
Director and Officer Resignations
Schedule 4.3(i)
D&O Indemnification Agreement Parties
Schedule 4.3(l)
Amendments to Employment Agreements
Schedule 4.3(m)
Parent Required Consents
   
Disclosure Schedules
Schedule 5.3
Capitalization of the Company
Schedule 5.4
Subsidiaries of the Company
Schedule 5.5(a)
No Conflict
Schedule 5.5(b)
Required Filings and Consents
Schedule 5.6
Company Financial Statements
Schedule 5.7
Taxes
Schedule 5.9(a)
Company Owned Real Property
Schedule 5.9(b)
Company Leased Real Property
Schedule 5.12(a)
Company Plans
Schedule 5.12(g)
Effect of Transaction on Company Plans
Schedule 5.12(i)
Company Labor Issues
Schedule 5.13
Company Material Contracts
Schedule 5.14
Legal Proceedings
Schedule 5.15(a)
Company Registered Intellectual Property
Schedule 5.15(f)
Company Software
Schedule 5.16(a)
Company Policies
Schedule 5.16(b)
Status of Company Policies
Schedule 5.18
Absence of Certain Changes or Events


 
v

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES
(continued)


Schedule 5.19
Company Customers and Suppliers
Schedule 5.20
No Brokers
Schedule 5.21
No Undisclosed Liabilities
Schedule 5.23
Debt
Schedule 6.3
Capitalization of Parent
Schedule 6.4
Subsidiaries of Parent
Schedule 6.5(a)
No Conflict
Schedule 6.5(b)
Required Filings and Consents
Schedule 6.6
Parent Financial Statements
Schedule 6.7
Internal Controls and Procedures
Schedule 6.8
Taxes
Schedule 6.10(a)
Parent Owned Real Property
Schedule 6.10(b)
Parent Leased Real Property
Schedule 6.13(a)
Parent Plans
Schedule 6.13(g)
Effect of Transaction on Parent Plans
Schedule 6.14
Parent Material Contracts
Schedule 6.15
Legal Proceedings
Schedule 6.16(a)
Parent Registered Intellectual Property
Schedule 6.16(f)
Parent Software
Schedule 6.17(a)
Parent Policies
Schedule 6.17(b)
Status of Parent Policies
Schedule 6.20
Parent Customers and Suppliers
Schedule 6.21
No Brokers
Schedule 6.23
No Undisclosed Liabilities


 
vi

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), is dated as of January 27,
2010, by and among Berliner Communications, Inc., a Delaware corporation
(“Parent”), BCI East, Inc., a Delaware corporation and wholly-owned subsidiary
of Parent (“Merger Sub”), Unitek Holdings, Inc., a Delaware corporation
(the “Company”), Rich Berliner (solely in his capacity as Parent Representative)
(the “Parent Representative”) and HM Capital Partners LLC (solely in its
capacity as Company Representative) (the “Company Representative”).
 
RECITALS
 
A.          The parties hereto intend that Merger Sub be merged with and into
the Company (the “Merger”), with the Company surviving the Merger as a
wholly-owned subsidiary of Parent.
 
B.           The board of directors of the Company (the “Company Board”) has
unanimously (i) determined that it is in the best interests of the Company and
its stockholders, and declared it advisable, to enter into this Agreement,
(ii) approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including the Merger, and
(iii) resolved to recommend approval of this Agreement and the transactions
contemplated hereby by the stockholders of the Company.
 
C.           The board of directors of Parent (the “Parent Board”) has
unanimously (i) determined that it is in the best interests of Parent and its
stockholders, and declared it advisable, to enter into this Agreement, and
(ii) approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including the Merger.
 
D.           Parent, as the sole stockholder of Merger Sub, has approved this
Agreement and the transactions contemplated hereby, including the Merger.
 
E.           The parties hereto intend, for United States Federal income tax
purposes, that the Merger shall constitute a “reorganization” within the meaning
of Section 368(a) of the Code and that this Agreement shall constitute a “plan
of reorganization” within the meaning of Sections 354 and 361 of the Code.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
subject to the terms and conditions set forth herein, the parties hereto hereby
agree as follows:

 

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS
 
For purposes of this Agreement:
 
“Actions” means any claim, action, suit, inquiry, indictment, demand, hearing,
investigation, legal proceeding, administrative enforcement proceeding or
arbitration proceeding by or before any Governmental Authority.
 
“Affiliate” means with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person whether through Contract, the ownership of voting securities or
otherwise.
 
“Affiliated Party” means any Person listed on Exhibit N.
 
“Agreed Claims” has the meaning set forth in Section 9.5(c).
 
“Agreement” has the meaning set forth in the preamble.
 
“Appraisal Shares” has the meaning set forth in Section 3.5.
 
“BMO Loan” shall mean the BMO Loan, as defined in the Credit Support Agreement.
 
“BMO Loan Agreement” shall mean the BMO Loan Agreement, as defined in the Credit
Support Agreement.
 
“BMO Loan Documents” shall mean the BMO Loan, the BMO Note and the BMO Loan
Agreement.
 
“BMO Note” shall mean the BMO Note, as defined in the Credit Support Agreement.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by Law or executive
order to close.
 
“Certificate of Merger” has the meaning set forth in Section 2.2.
 
“Charter Amendment” has the meaning set forth in Section 7.1.
 
“Closing” has the meaning set forth in Section 4.1.
 
“Closing Date” has the meaning set forth in Section 4.1.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 
2

--------------------------------------------------------------------------------

 
 
“Common Share” has the meaning set forth in Section 3.1(a).
 
“Common Stock Exchange Ratio” has the meaning set forth in Section 3.1(a).
 
“Company” has the meaning set forth in the preamble.
 
“Company 2007 Common Stock Purchase Warrants” means those certain common stock
purchase warrants, each dated as of September 27, 2007, of the Company issued
pursuant to that certain Membership Interests Purchase Agreement, dated as of
September 27, 2007, by and among Unitek USA, LLC, Unitek Acquisition, Inc. and
the other parties signatory thereto.
 
“Company 2007 Financial Statements” has the meaning set forth in Section 5.6(a).
 
“Company AMBB Warrants” means those certain common stock purchase warrants of
the Company issuable as a contingent payment pursuant to that certain Asset
Purchase Agreement (as amended), dated as of October 2, 2009, by and among FTS
USA, LLC, AMBB LLC, Steven Nickel, Edward Reynolds, Cliff Sylvestre and David
Sylvestre.
 
 “Company Balance Sheet” has the meaning set forth in Section 5.6(a).
 
“Company Balance Sheet Date” has the meaning set forth in Section 5.6(a).
 
“Company Board” has the meaning set forth in the recitals.
 
“Company Claim” has the meaning set forth in Section 9.5(b).
 
“Company Common Stock” has the meaning set forth in Section 3.1(a).
 
“Company Designee” has the meaning set forth in Section 7.10.
 
“Company Documents” has the meaning set forth in Section 5.2.
 
“Company Financial Statements” has the meaning set forth in Section 5.6(a).
 
“Company Indemnified Parties” has the meaning set forth in Section 9.3.
 
“Company Indemnity Shares” has the meaning set forth in Section 9.3.
 
“Company Intellectual Property” means all Intellectual Property and Technology
owned, used or held for use by the Company or any of its Subsidiaries.
 
“Company Interim Financial Statements” has the meaning set forth in
Section 5.6(a).
 
“Company Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interests in real property used in the operation of the
businesses of, or otherwise held by, the Company or any of its Subsidiaries.

 
3

--------------------------------------------------------------------------------

 
 
“Company Leases” means all leases, subleases, licenses, concessions and other
agreements, including all amendments, extensions, renewals, and other agreements
with respect thereto, pursuant to which the Company or any of its Subsidiaries
holds or has, or gives others, the right to use any Company Leased Real
Property.
 
“Company Material Contracts” has the meaning set forth in Section 5.13.
 
“Company Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by the Company or any of
its Subsidiaries.
 
“Company Permits” has the meaning set forth in Section 5.11.
 
“Company Plans” has the meaning set forth in Section 5.12(a).
 
“Company Policies” has the meaning set forth in Section 5.16(a).
 
“Company Preferred Stock” has the meaning set forth in Section 3.1(a).
 
“Company Representative” has the meaning set forth in Section 9.6(a).
 
“Company Software” has the meaning set forth in Section 5.15(f).
 
“Company Stock Option” means any option to acquire shares of Company Common
Stock.
 
“Company Stock Option Plan” means the Unitek Holdings, Inc. 2007 Equity
Incentive Plan, as amended.
 
“Company Stockholder Approval” has the meaning set forth in Section 5.22.
 
“Company Year-End Financial Statements” has the meaning set forth in
Section 5.6(a).
 
“Company’s Knowledge” means the actual knowledge of Scott Hisey, Pete Giacalone,
Ron Lejman, Joel Rivas, Michael Hisey, Elizabeth Downey, Daniel Yannantuono,
Kenneth Wiltse, Ralph Perkins and Kevin McClelland.
 
“Confidentiality Agreement” has the meaning set forth in Section 8.2.
 
“Consent” means any consent, approval, authorization, qualification, waiver,
filing, notice or registration required to be obtained from, filed with or
delivered to any Person in connection with the consummation of the transactions
contemplated hereby.
 
“Continuing Director Designee” has the meaning set forth in Section 7.3.

 
4

--------------------------------------------------------------------------------

 
 
“Contract” means any contract, lease, license, note, mortgage, indenture,
arrangement or other agreement or obligation (including any amendments and other
modifications thereto), whether written or oral.
 
“Controlling Stockholders” has the meaning set forth in Section 7.2.
 
“Credit Support Agreement” has the meaning set forth in Section 4.2(e).
 
“D&O Indemnified Party” has the meaning set forth in Section 7.5(b).
 
“Deductible Amount” has the meaning set forth in Section 9.4(b).
 
“DGCL” has the meaning set forth in Section 2.1.
 
“Effective Time” has the meaning set forth in Section 2.2.
 
“Environment” means soil, surface water, groundwater, stream sediments, natural
resources and ambient air.
 
“Environmental Costs and Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, remedial actions, losses, damages
(including punitive damages and consequential damages) costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person or in response to any violation of Environmental Law, whether
known or unknown, accrued or contingent, whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
otherwise, to the extent based upon, related to, or arising under or pursuant to
any Environmental Law, Environmental Permit, Order or agreement with any
Governmental Authority or other Person, which relates to any environmental,
health or safety condition, violation of Environmental Law or a release or
threatened release of Hazardous Materials.
 
“Environmental Law” means any Law in any way relating to the protection of human
health and safety, the Environment or natural resources including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App.
§ 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136
et seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
as each has been or may be amended and the regulations promulgated pursuant
thereto.
 
“Environmental Permit” means, with respect to any Person, any Permit required by
Environmental Laws for the operation of such Person and its Subsidiaries.
 
“ERISA” has the meaning set forth in Section 5.12(a).
 
“Escrow Agent” has the meaning set forth in Section 3.4(a).

 
5

--------------------------------------------------------------------------------

 
 
“Escrow Agreement” has the meaning set forth in Section 3.4(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exchange Agent” has the meaning set forth in Section 3.6(a).
 
“Exchange Fund” has the meaning set forth in Section 3.6(a).
 
“Former Company Stockholders” means the stockholders of the Company immediately
prior to the Effective Time.
 
“GAAP” means United States generally accepted accounting principles as in effect
at any applicable time.
 
“General Enforceability Exceptions” has the meaning set forth in Section 5.2.
 
“Governmental Authority” means any government or political subdivision, whether
federal, national, state, provincial, local or foreign, or any agency,
regulatory or administrative authority or commission of any such government or
political subdivision, or any federal, state, local or foreign court, tribunal,
or judicial or arbitral body.
 
“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold and urea formaldehyde insulation.
 
“HM Financial Advisory Agreement” means that certain Financial Advisory
Agreement, dated as of September 27, 2007, by and among the Company, HM Capital
Partners I LP, Unitek USA, LLC, Unitek Midco, Inc. and Unitek Acquisition, Inc.
 
“HM Monitoring and Oversight Agreement” means that certain Monitoring and
Oversight Agreement, dated as of September 27, 2007, by and among the Company,
HM Capital Partners I LP, Unitek USA, LLC, Unitek Midco, Inc. and Unitek
Acquisition, Inc., as amended on January 27, 2010.
 
“Indemnified Parties” has the meaning set forth in Section 9.3.
 
“Indemnity Escrow Shares” has the meaning set forth in Section 3.4(a).
 
“Indemnity Priority Agreement” has the meaning set forth in Section 4.2(i).
 
“Independent Director” shall mean any member of the Parent Board other than
(i) any of the current directors of the Parent Board set forth on Exhibit M
under the heading “Continuing Directors”, (ii) any member, partner or employee
of HM Capital Partners LLC or any fund or management company Affiliated with HM
Capital Partners LLC and (iii) any member of the Company’s (or any of its
Subsidiaries’) management or the Company Board at any time during the one-year
period prior to the Closing Date.

 
6

--------------------------------------------------------------------------------

 
 
“Independent Director Designee” has the meaning set forth in Section 7.3.
 
“Information Statement” has the meaning set forth in Section 7.1.
 
“Intellectual Property” means all intellectual property and industrial property
rights and related priority rights throughout the world, whether protected,
created or arising under the Laws of the United States or any other jurisdiction
or under any international convention, including all: (a) patents and patent
applications, including all continuations, continuations-in-part, divisionals
and provisionals and all patents issuing on any of the foregoing, and all
reissues, reexaminations, substitutions, renewals and extensions of any of the
foregoing (“Patents”); (b) trademarks, service marks, trade dress, logos, trade
names, corporate names and other source or business identifiers (whether
registered or unregistered), together with the goodwill associated with any of
the foregoing, and all registrations, applications for registration, renewals
and extensions of any of the foregoing (“Marks”); (c) copyrights and works of
authorship (whether registered or unregistered) and moral rights, and all
registrations, applications for registration, renewals, extensions and
reversions of any of the foregoing (“Copyrights”); (d) trade secrets and all
intellectual property rights in or to confidential and proprietary information,
know-how or Technology, in each case excluding any rights in respect of any of
the foregoing in this subclause (d) that comprise or are protected by issued
Patents or published Patent applications (“Trade Secrets”); and (e) domain
names, together with the goodwill associated therewith, and all registrations,
applications for registration, renewals and extensions of any of the foregoing
(“Domain Names”).
 
“IRS” means the U.S. Internal Revenue Service.
 
“IT Systems” means all communications systems, computer systems, servers,
network equipment and other hardware.
 
“Law” means any law, treaty, statute, code, ordinance, regulation, rule or Order
of any Governmental Authority.
 
“Liens” means any mortgage, lien, defect in title, charge, easement, security
interest, option, pledge or other encumbrance.
 
“Loss” means (i) with respect to third-party claims, any and all out-of-pocket
losses, liabilities, claims, damages (including special, punitive, exemplary,
incidental and consequential damages, diminution in value and for lost profits),
awards, assessments, judgments, fines, penalties, settlements, taxes, costs,
fees, expenses (including costs of investigation and reasonable and actually
incurred defense and attorneys’ and other professionals’ fees) and
disbursements; and (ii) with respect to claims which are not third-party claims,
any and all out-of-pocket losses, liabilities, claims, damages (including
damages which were reasonably foreseeable as of the date of this Agreement as a
result of or in connection with the applicable facts, events, Contracts,
conditions, actions or inactions, as of such time, causing or relating to such
damages, but excluding special, punitive, exemplary or multiple of earnings
damages), awards, assessments, judgments, fines, penalties, settlements, taxes,
costs, fees, expenses (including costs of investigation and reasonable and
actually incurred defense and attorneys’ and other professionals’ fees) and
disbursements.

 
7

--------------------------------------------------------------------------------

 
 
“Market Value” means, with respect to each share of Parent Common Stock, $0.60,
as adjusted from time to time to reflect the effect of any stock splits or
similar events requiring equitable adjustment; provided, however, that the
Market Value shall not be adjusted for any change in the trading price or for
any sales or issuances of Parent Common Stock.
 
“Material Adverse Effect” means, with respect to any Person, any change,
occurrence or development that has had or resulted in, is having or that would
reasonably be expected to have or result in a material adverse effect
(individually or in the aggregate with other changes or effects) on the
business, property, assets, results of operations or condition (financial or
otherwise) of such Person and its Subsidiaries, or that materially and adversely
affects the ability of any such Person and its Subsidiaries to perform its or
their obligations under this Agreement and to consummate the transactions
contemplated hereby, but excludes any effect (i) resulting from general economic
conditions, (ii) affecting such party or parties in the industry in which it or
they conduct its or their business generally, (iii) resulting from the
announcement or performance of this Agreement or the transactions contemplated
hereby, (iv) resulting from any changes in applicable Laws or accounting rules,
or (v) resulting from natural disasters or acts of terrorism or war; provided,
however, that in the case of clauses (i) and (ii) above, the effect on such
Person and its Subsidiaries is not disproportionate to the effect on other
participants in the industry in which any of such Person and/or its Subsidiaries
operate.
 
“Mediation” has the meaning set forth in Section 9.5(a).
 
“Mediator” has the meaning set forth in Section 9.5(a).
 
“Merger” has the meaning set forth in the recitals.
 
“Merger Consideration” has the meaning set forth in Section 3.1(a).
 
“Merger Sub” has the meaning set forth in the preamble.
 
“Multiemployer Plan” has the meaning set forth in Section 5.12(a).
 
“New Plans” has the meaning set forth in Section 7.7(b).
 
“Notice of Disagreement” has the meaning set forth in Section 9.5(a).
 
“Old Plans” has the meaning set forth in Section 7.7(b).
 
“Order” means any order, judgment, ruling, injunction, assessment, award,
decree, writ, temporary restraining order, or any other order of any nature
enacted, issued, promulgated, enforced or entered by any Governmental Authority.
 
“Parent” has the meaning set forth in the preamble.

 
8

--------------------------------------------------------------------------------

 
 
“Parent Audited Financial Statements” has the meaning set forth in
Section 6.6(a).
 
“Parent Balance Sheet” has the meaning set forth in Section 6.6(a).
 
“Parent Balance Sheet Date” has the meaning set forth in Section 6.6(a).
 
“Parent Board” has the meaning set forth in the recitals.
 
“Parent Capitalization Date” has the meaning set forth in Section 6.3(a).
 
“Parent Claim” has the meaning set forth in Section 9.5(a).
 
“Parent Common Stock” has the meaning set forth in Section 3.1(a).
 
“Parent Documents” has the meaning set forth in Section 6.2.
 
“Parent Employees” has the meaning set forth in Section 7.7(b).
 
“Parent Financial Statements” has the meaning set forth in Section 6.6(a).
 
“Parent Indemnified Parties” has the meaning set forth in Section 9.2.
 
“Parent Intellectual Property” means all Intellectual Property and Technology
owned, used or held for use by Parent or any of its Subsidiaries.
 
“Parent Interim Financial Statements” has the meaning set forth in
Section 6.6(a).
 
“Parent Leased Real Property” means all leasehold or subleasehold estates and
other rights to use or occupy any land, buildings, structures, improvements,
fixtures, or other interests in real property used in the operation of the
businesses of, or otherwise held by, Parent or any of its Subsidiaries.
 
“Parent Leases” means all leases, subleases, licenses, concessions and other
agreements, including all amendments, extensions, renewals, and other agreements
with respect thereto, pursuant to which Parent or any of its Subsidiaries holds
or has, or gives others, the right to use any Parent Leased Real Property.
 
“Parent Material Contracts” has the meaning set forth in Section 6.14.
 
“Parent Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by Parent or any of its
Subsidiaries.
 
“Parent Permits” has the meaning set forth in Section 6.12.
 
“Parent Plans” has the meaning set forth in Section 6.13(a).

 
9

--------------------------------------------------------------------------------

 
 
“Parent Policies” has the meaning set forth in Section 6.17(a).
 
“Parent Preferred Stock” has the meaning set forth in Section 6.3(a).
 
“Parent Representative” has the meaning set forth in Section 9.7(a).
 
“Parent SEC Documents” has the meaning set forth in Section 6.6(c)
 
“Parent Series A Preferred Stock” has the meaning set forth in Section 3.1(a).
 
“Parent Series B Preferred Stock” has the meaning set forth in Section 3.1(a).
 
“Parent Software” has the meaning set forth in Section 6.16(f).
 
“Parent Stock Option” means any option to acquire shares of Parent Common Stock.
 
“Parent Stock Option Plans” means Parent’s 1999 Omnibus Securities Plan, 2001
Equity Incentive Plan and 2009 Omnibus Equity Plan, each as amended.
 
“Parent Stockholder Consent” has the meaning set forth in Section 7.1.
 
“Parent Warrant” means any Contract entitling or granting any Person to purchase
or otherwise acquire shares of Parent Common Stock.
 
“Parent’s Knowledge” means the actual knowledge of Rich Berliner, Ray Cardonne,
Nick Day, Michael Guerriero, Jim Smith, Phil Southard and Robert Bradley.
 
“Permits” means any license, permit, authorization, franchise, concession,
certificate of authority, approval, registration, qualification or similar
document or authority that has been issued or granted by any Governmental
Authority, or other similar right, including any related financial security in
the form of a surety bond, letter of credit, cash collateral or similar
instrument made a condition of or relating to such authorizations.
 
“Permitted Liens” means with respect to any asset or property of the Company or
any of its Subsidiaries or Parent or any of its Subsidiaries, as
applicable:  (i) Liens for Taxes, assessments and other charges of Governmental
Authorities not yet due and payable or being contested in good faith by
appropriate proceedings for which collection or enforcement against the property
is stayed and for which appropriate reserves have been established in accordance
with GAAP, (ii) mechanics’, workmens’, repairmen’s, warehousemen’s, carriers’ or
other like Liens arising or incurred in the ordinary course of business or by
operation of Law if the underlying obligations are not yet due and payable,
(iii) with respect to real property (A) any conditions that may be shown by a
current, accurate survey, (B) easements, encroachments, restrictions,
rights-of-way and any other non-monetary title defects and (C) zoning, building
and other similar restrictions that are not violated by the use or occupancy of
such real property or the operation of the business of the applicable Person as
conducted thereon, and (iv) title of a lessor under a capital or operating
lease; provided, however, that none of the foregoing described in clauses (ii)
or (iii) will individually or in the aggregate impair the continued use and
operation of the property to which they relate in the business of the applicable
Person as presently conducted in any material respect.

 
10

--------------------------------------------------------------------------------

 
 
“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, joint venture, unincorporated society or association,
trust or other legal entity or Governmental Authority.
 
“PNC Payoff Letter” has the meaning set forth in Section 4.3(l).
 
“Preferred Share” has the meaning set forth in Section 3.1(a).
 
“Registered Intellectual Property” means all issued Patents, pending Patent
applications, registered Marks, pending applications for registration of Marks,
registered Copyrights, pending applications for registration of Copyrights and
Domain Name registrations.
 
“Rights” means, with respect to any Person, all options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, other Contracts
or commitments that could require such Person to issue, sell, or otherwise cause
to become outstanding any of its capital stock or other equity securities, stock
appreciation rights, phantom stock rights, profit participation rights, or
similar rights (excluding any Company Plan, in the case of the Company, and any
Parent Plan, in the case of Parent).
 
“Sarbanes-Oxley Act” has the meaning set forth in Section 6.7.
 
“Schedule 5.23 Agreements” has the meaning set forth in Section 5.23.
 
“SEC” means the Securities and Exchange Commission.
 
“Section 262” has the meaning set forth in Section 3.5.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Series A Preferred Stock Exchange Ratio” has the meaning set forth in
Section 3.1(a).
 
“Series B Preferred Stock Exchange Ratio” has the meaning set forth in
Section 3.1(a).
 
“Shares” means Common Shares and/or Preferred Shares, as applicable.
 
“Software” means all (i) computer programs, including all software
implementations of algorithms, models and methodologies, whether in source code
or object code, (ii) databases and compilations, including all data and
collections of data, whether machine readable or otherwise, (iii) descriptions,
flow-charts and other work product used to design, plan, organize and develop
any of the foregoing, screens, user interfaces, report formats, firmware,
development tools, templates, menus, buttons and icons, and (iv) documentation,
including user manuals and other training documentation, related to any of the
foregoing.

 
11

--------------------------------------------------------------------------------

 
 
“Special Committee” has the meaning set forth in Section 7.3.
 
“Sponsor Funds” means Sector Performance Fund, LP, a Delaware limited
partnership, and SPF SBS LP, a Delaware limited partnership.
 
“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
or for this purpose, a Person or Persons own a majority ownership interest or
has a majority of the voting control in such a business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of such
business entity’s gains or losses or shall be or control any managing director
or general partner of such business entity (other than a corporation).  The term
Subsidiary shall include all Subsidiaries of such Subsidiary.
 
“Substitute Option” has the meaning set forth in Section 3.1(c).
 
“Substitute Warrant” has the meaning set forth in Section 3.1(b).
 
“Surviving Corporation” has the meaning set forth in Section 2.1.
 
“Tax” means all federal, state, local and foreign income, profits, franchise,
gross receipts, environmental, customs duties, capital stock, severances, stamp,
payroll, sales, employment, unemployment, disability, use, property,
withholding, excise, production, value added, occupancy, license, estimated,
real property, personal property, windfall profits or other taxes, duties, fees
or assessments of any nature whatsoever, together with all interest, penalties
and additions imposed with respect to such amounts and any interest in respect
of such penalties and additions.
 
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) supplied or required
to be supplied to a Tax authority relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means the IRS or any other any Governmental Authority
responsible for the administration, assessment or collection of any Tax.
 
“Technology” means all Software, compositions, content, information, designs,
formulae, algorithms, procedures, methods, techniques, ideas, know-how, research
and development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements,
recordings, graphs, drawings, reports, analyses and other similar writings and
materials.

 
12

--------------------------------------------------------------------------------

 
 
“Third Party Claim” has the meaning set forth in Section 9.5(a).
 
“Treasury Regulation” means the regulations promulgated under the Code.
 
“Unitek Credit Agreements” means the Unitek First Lien Credit Agreement, the
Unitek Second Lien Term Loan Agreement and the BMO Loan Agreement.
 
“Unitek First Lien Credit Agreement” means that certain First Lien Credit
Agreement, dated as of September 27, 2007, by and among Unitek Acquisition,
Inc., Unitek Midco, Inc., the guarantors listed on the signature pages thereof,
certain financial institutions and other lender parties listed on the signature
pages thereof, and Royal Bank of Canada, as amended, refinanced or replaced from
time to time.
 
“Unitek Second Lien Term Loan Agreement” means that certain Second Lien Term
Loan Agreement, dated as of September 27, 2007, by and among Unitek Acquisition,
Inc., Unitek Midco, Inc., the guarantors listed on the signature pages thereof,
certain financial institutions and other lender parties listed on the signature
pages thereof, and Royal Bank of Canada, as amended, refinanced or replaced from
time to time.
 
“WARN” has the meaning set forth in Section 5.12(i).
 
ARTICLE II
 
THE MERGER
 
2.1          The Merger.  Subject to the terms and conditions of this Agreement,
and in accordance with the Delaware General Corporation Law (the “DGCL”), at the
Effective Time, Merger Sub shall be merged with and into the Company, and the
separate corporate existence of Merger Sub shall thereupon cease, and the
Company shall be the surviving corporation in the Merger (the “Surviving
Corporation”) and a direct, wholly-owned subsidiary of Parent.
 
2.2          Effective Time.  Subject to the provisions of this Agreement, at
the Closing, the Company and Merger Sub shall cause a certificate of merger in
the form of Exhibit A (the “Certificate of Merger”) to be executed and
acknowledged, and filed with the Secretary of State of the State of Delaware in
accordance with Section 251 of the DGCL.  The Merger will become effective at
such time as the Certificate of Merger has been duly filed with the Secretary of
State of the State of Delaware or at such later date or time as may be agreed to
in writing by the Company and Parent and specified in the Certificate of Merger
in accordance with the DGCL (the time at which the Merger becomes effective is
herein referred to as the “Effective Time”).
 
2.3          Effects of Merger.  The Merger shall have the effects set forth in
this Agreement, the Certificate of Merger and the applicable provisions of the
DGCL.  Without limiting the generality of the foregoing and subject thereto, at
the Effective Time, the Surviving Corporation shall succeed to all of the
assets, rights, privileges, powers and franchises, and be subject to all of the
liabilities, restrictions and duties of Merger Sub and the Company, including
under this Agreement, all as provided under the DGCL.

 
13

--------------------------------------------------------------------------------

 


 
2.4          Certificate of Incorporation and Bylaws of the Surviving
Corporation.  From and after the Effective Time:  (i) the certificate of
incorporation of Merger Sub, as in effect immediately prior to the Effective
Time and substantially in the form attached hereto as Exhibit B shall become the
certificate of incorporation of the Surviving Corporation until thereafter
changed or amended in accordance with the provisions thereof or applicable Law,
and (ii) the bylaws of Merger Sub as in effect immediately prior to the
Effective Time and substantially in the form attached hereto as Exhibit C shall
become the bylaws of the Surviving Corporation until thereafter changed or
amended in accordance with the provisions thereof, the provisions of the
certificate of incorporation of the Surviving Corporation or applicable Law.
 
2.5          Directors and Officers of the Surviving Corporation.  From and
after the Effective Time:  (i) the directors of the Company immediately prior to
the Effective Time shall be the initial directors of the Surviving Corporation,
until the earlier of their death, resignation or removal or until their
respective successors are duly qualified and elected, as the case may be, and
(ii) the officers of the Company immediately prior to the Effective Time shall
be the initial officers of the Surviving Corporation (in addition to any
officers named by the board of directors of the Surviving Corporation at or
after the Effective Time), until the earlier of their death, resignation or
removal or until their respective successors are duly qualified and appointed,
as the case may be.
 
ARTICLE III
 
MERGER CONSIDERATION; CONVERSION OF SECURITIES
 
3.1          Effect on Securities of the Company.   At the Effective Time, by
virtue of the Merger and without any action on the part of any Person:
 
(a)           Conversion of Company Common Stock.  Subject to Sections 3.2
and 3.5, (i) each issued and outstanding share of common stock (a
“Common Share”), par value $0.01 per share, of the Company (“Company Common
Stock”), outstanding immediately prior to the Effective Time, shall thereupon be
converted automatically into and shall thereafter represent the right to receive
(A) 0.4 (the “Common Stock Exchange Ratio”) of a fully-paid and nonassessable
share of common stock, par value $0.00002 per share, of Parent (“Parent Common
Stock”), and (B) 0.012 (the “Series A Preferred Stock Exchange Ratio”) of a
fully-paid and nonassessable share of Series A Convertible Preferred Stock, par
value $0.00002 per share, of Parent (“Parent Series A Preferred Stock”), and
(ii) each issued and outstanding share of preferred stock (a “Preferred Share”),
par value $0.01 per share, of the Company (“Company Preferred Stock”),
outstanding immediately prior to the Effective Time, shall thereupon be
converted automatically into and shall thereafter represent the right to receive
0.02 (the “Series B Preferred Stock Exchange Ratio”) of a fully-paid and
nonassessable share of Series B Convertible Preferred Stock, par value $0.00002
per share, of Parent (“Parent Series B Preferred Stock”).  The shares of Parent
Common Stock and Parent Series A Preferred Stock issued to each holder of Common
Shares and the shares of Parent Series B Preferred Stock issued to each holder
of Preferred Shares pursuant to this Section 3.1(a), are hereinafter referred to
as the “Merger Consideration.”  As a result of the Merger, at the Effective
Time, each holder of Common Shares and each holder of Preferred Shares shall
cease to have any rights with respect thereto, except the right to receive the
applicable portion of the Merger Consideration payable in respect of such Shares
which are issued and outstanding immediately prior to the Effective Time and any
dividends or other distributions payable pursuant to Section 3.6(c), all to be
issued or paid, without interest, in consideration therefor upon the surrender
of such Shares in accordance with Section 3.6(b).  The number of shares of
Parent Common Stock and Parent Series A Preferred Stock issued to each holder of
Common Shares pursuant to this Section 3.1(a) and the number of shares of Parent
Series B Preferred Stock issued to each holder of Preferred Shares pursuant to
this Section 3.1(a) shall be rounded up to the next whole share after taking
into account all Shares surrendered by such holder.

 
14

--------------------------------------------------------------------------------

 
(b)           Company Warrants.  At the Effective Time, all outstanding Company
2007 Common Stock Purchase Warrants and Company AMBB Warrants shall be cancelled
and Parent shall thereafter issue to each holder thereof that has executed and
delivered an agreement to exchange their warrants a replacement warrant, in
substantially the form attached hereto as Exhibit D (each, a “Substitute
Warrant”), to purchase Parent Common Stock, with each Substitute Warrant being
exercisable at the same exercise price and for the same number of shares as
under the applicable Company 2007 Common Stock Purchase Warrant or Company AMBB
Warrant.
 
(c)           Company Options.  Subject to the terms and conditions of this
Agreement, at the Effective Time, by virtue of the Merger and without any
further action on the part of Parent, Merger Sub, the Company or any holder of
Shares or Company Stock Options, the Company Stock Options shall cease to
represent a right to acquire Company Common Stock and shall automatically be
converted into an option (each, a “Substitute Option”) to purchase Parent Common
Stock.  The Substitute Option shall be exercisable upon the same terms and
conditions (including with respect to vesting and exercisability) as under the
Company Stock Option Plan and the applicable stock option agreement (as amended)
issued thereunder, except that each such Substitute Option shall be exercisable
for, and represent the right to acquire, that number of shares of Parent Common
Stock equal to the number of shares of Company Common Stock subject to such
Company Stock Option.  Such Substitute Option shall otherwise be subject to the
same terms and conditions as such Company Stock Option.
 
3.2         Company Common Stock and Company Preferred Stock Owned by the
Company, Merger Sub or Parent.  Notwithstanding the foregoing, each share of
Company Common Stock and Company Preferred Stock held immediately prior to the
Effective Time (i) by the Company as treasury stock or (ii) by any Subsidiary of
the Company, shall be cancelled and retired and cease to exist, and no payment
shall be made with respect thereto.  Each share of Company Common Stock and
Company Preferred Stock held immediately prior to the Effective Time by Parent
or Merger Sub, shall be cancelled and retired and cease to exist, and no payment
shall be made with respect thereto.
 
3.3         Effect on Capital Stock of Merger Sub.  At the Effective Time, each
share of common stock of Merger Sub, par value $0.01 per share, issued and
outstanding immediately prior to the Effective Time, by virtue of the Merger and
without any action on the part of any Person, shall be converted into and become
one fully-paid and nonassessable share of common stock, par value $0.01 per
share, of the Surviving Corporation and shall constitute the only outstanding
shares of capital stock of the Surviving Corporation at the Effective Time, so
that at the Effective Time, Parent shall be the holder of all of the issued and
outstanding shares of the Surviving Corporation.  From and after the Effective
Time, all certificates representing the common stock of Merger Sub shall be
deemed for all purposes to represent the number of shares of common stock of the
Surviving Corporation into which they were converted in accordance with the
immediately preceding sentence.

 
15

--------------------------------------------------------------------------------

 
 
3.4         Indemnity Shares.
 
(a)           Immediately prior to the Effective Time, Parent, the Parent
Representative and the Company Representative shall enter into an Escrow
Agreement in the form of Exhibit E attached hereto (the “Escrow Agreement”) with
Wells Fargo Bank, National Association, as escrow agent (the “Escrow
Agent”).  At the Effective Time, Parent shall deposit with the Escrow Agent
10,980,000 shares of Parent Common Stock otherwise issuable as Merger
Consideration pursuant to this Agreement (the “Indemnity Escrow Shares”), which
will be available to satisfy the indemnification obligations set forth in
Section 9.2.  The Indemnity Escrow Shares shall be held and distributed pursuant
to the Escrow Agreement.
 
(b)           The Escrow Agent will release all or a portion, as applicable, of
the Indemnity Escrow Shares pursuant to the Escrow Agreement and the provisions
of Section 9.5.  On the six-month anniversary of the Closing Date, the Escrow
Agent will, in accordance with the Escrow Agreement, release any remaining
Indemnity Escrow Shares, except any amount that is subject to a pending Parent
Claim, which amount shall be released pursuant to the Escrow Agreement and the
provisions of Section 9.5.
 
(c)           From and after the filing of the Charter Amendment, Parent will at
all times reserve and keep available the Company Indemnity Shares out of its
authorized and unissued Parent Common Stock, solely for the purpose of
satisfying the indemnification obligations set forth in Section 9.3.
 
3.5         Appraisal Rights.  Notwithstanding anything in this Agreement to the
contrary, shares (the “Appraisal Shares”) of Company Common Stock and Company
Preferred Stock issued and outstanding immediately prior to the Effective Time
that are held by any holder who is entitled to demand and properly demands
appraisal of such shares pursuant to, and who complies in all respects with, the
provisions of Section 262 of the DGCL (“Section 262”) shall not be converted
into the right to receive the Merger Consideration as provided in
Section 3.1(a), but instead such holder shall be entitled to the rights provided
under Section 262.  At the Effective Time, all Appraisal Shares shall no longer
be outstanding and shall automatically be cancelled and shall cease to exist,
and each holder of Appraisal Shares shall cease to have any rights with respect
thereto, except the rights provided under Section 262.  Notwithstanding the
foregoing, if any such holder shall fail to perfect or otherwise shall waive,
withdraw or lose the right to appraisal under Section 262 or a court of
competent jurisdiction shall determine that such holder is not entitled to the
relief provided by Section 262, then the rights of such holder under Section 262
shall cease and such Appraisal Shares shall be deemed to have been converted at
the Effective Time into, and shall have become, the right to receive the Merger
Consideration as provided in Section 3.1(a).  Any amounts payable in cash with
respect to Appraisal Shares shall be payable by the Company out of its separate
funds, and no funds shall be supplied, directly or indirectly, by Parent for
such purpose.  Immediately prior to the Effective Time, if necessary, the
Company shall establish an escrow account and immediately deposit into such
account funds sufficient to pay any such amounts.

 
16

--------------------------------------------------------------------------------

 
 
3.6         Exchange of Shares.
 
(a)           Exchange Agent.  Prior to the Effective Time, Parent shall
deposit, or shall cause to be deposited, with American Stock Transfer and Trust
Company (the “Exchange Agent”), in trust for the benefit of holders of the
Shares, certificates representing the shares of Parent Common Stock, Parent
Series A Preferred Stock and Parent Series B Preferred Stock issuable pursuant
to Section 3.1(a) (or appropriate alternative arrangements shall be made by
Parent if uncertificated shares of Parent Common Stock, Parent Series A
Preferred Stock or Parent Series B Preferred Stock will be issued), less the
Indemnity Escrow Shares.  Following the Effective Time, Parent agrees to make
available to the Exchange Agent, from time to time as needed, cash sufficient to
pay any dividends and other distributions pursuant to Section 3.6(c).  All
certificates representing shares of Parent Common Stock, Parent Series A
Preferred Stock or Parent Series B Preferred Stock deposited with the Exchange
Agent (including the amount of cash to pay any dividends or other distributions
payable with respect thereto pursuant to Section 3.6(c)) are hereinafter
referred to as the “Exchange Fund.”
 
(b)           Exchange Procedures.  As soon as reasonably practicable after the
Effective Time and in any event not later than the second Business Day following
the Effective Time, Parent shall cause the Exchange Agent to mail to each holder
of Shares, which at the Effective Time were converted into the right to receive
the Merger Consideration pursuant to Section 3.1(a), (i) a letter of transmittal
in the form attached hereto as Exhibit F (which shall specify that delivery
shall be effected, and that risk of loss and title to the Shares shall pass,
only upon delivery of the Shares to the Exchange Agent) and (ii) instructions
for use in effecting the surrender of the Common Shares in exchange for
certificates representing whole shares of Parent Common Stock and Parent Series
A Preferred Stock, and the surrender of Preferred Shares in exchange for
certificates representing whole shares of Parent Series B Preferred Stock (or
appropriate alternative arrangements shall be made by Parent if uncertificated
shares of Parent Common Stock, Parent Series A Preferred Stock or Parent Series
B Preferred Stock will be issued) and any dividends or other distributions
payable pursuant to Section 3.6(c).  Upon surrender of Shares for cancellation
to the Exchange Agent, together with such letter of transmittal, duly completed
and validly executed in accordance with the instructions thereto, and such other
documents as may reasonably be required by the Exchange Agent, the holder of
such Shares shall be entitled to receive in exchange therefor, in the case of
Common Shares that number of whole shares of Parent Common Stock and Parent
Series A Preferred Stock, or in the case of Preferred Shares that number of
whole shares of Parent Series B Preferred Stock (after taking into account all
Shares surrendered by such holder), to which such holder is entitled pursuant to
Section 3.1(a) (which shall be in uncertificated book entry form unless a
physical certificate is requested), less (with respect to the Common Shares
only) the pro rata portion of the Indemnity Escrow Shares attributable to each
such holder of Common Shares, and any dividends or distributions payable
pursuant to Section 3.6(c), and the Shares so surrendered shall forthwith be
cancelled.  If any portion of the Merger Consideration is to be registered in
the name of a Person other than the Person in whose name the applicable
surrendered Share is registered, it shall be a condition to the registration
thereof that the surrendered Share be in proper form for transfer and that the
Person requesting such delivery of the Merger Consideration pay any transfer or
other similar Taxes required as a result of such registration in the name of a
Person other than the registered holder of such Share or establish to the
satisfaction of the Exchange Agent that such Tax has been paid or is not
payable.  Until surrendered as contemplated by this Section 3.6(b), each Share
shall be deemed at any time after the Effective Time to represent only the right
to receive the Merger Consideration (and any amounts to be paid pursuant to
Section 3.6(c)) upon such surrender.  No interest shall be paid or shall accrue
on any Merger Consideration payable upon due surrender of the Shares.  If any
certificate representing any Shares shall have been lost, stolen or destroyed,
then, upon the making of a customary affidavit by the holder of such Shares as
Parent shall reasonably direct providing for an indemnity against any claim that
may be made against the Exchange Agent, Parent or the Surviving Corporation with
respect to such certificate, the Exchange Agent will issue the Merger
Consideration as described in this Article III for such Shares.

 
17

--------------------------------------------------------------------------------

 
 
(c)           Distributions with Respect to Unexchanged Shares.  No dividends or
other distributions with respect to shares of Parent Common Stock, Parent Series
A Preferred Stock or Parent Series B Preferred Stock with a record date after
the Effective Time shall be paid to the holder of any unsurrendered Share with
respect to the shares of Parent Common Stock, Parent Series A Preferred Stock
and Parent Series B Preferred Stock represented thereby, until such Share has
been surrendered in accordance with this Article III.  Subject to the effect of
escheat, Tax or other applicable Laws, following surrender of any such Share,
there shall be paid to the recordholder thereof, without interest, (i) promptly
after such surrender, in the case of Common Shares that number of whole shares
of Parent Common Stock and Parent Series A Preferred Stock, or in the case of
Preferred Shares that number of whole shares of Parent Series B Preferred Stock,
in exchange therefor pursuant to this Article III, together with the amount of
dividends or other distributions with a record date after the Effective Time
theretofore paid with respect to such shares of Parent Common Stock, Parent
Series A Preferred Stock and Parent Series B Preferred Stock and (ii) at the
appropriate payment date, the amount of dividends or other distributions with a
record date after the Effective Time and a payment date subsequent to such
surrender payable with respect to such shares of Parent Common Stock, Parent
Series A Preferred Stock and Parent Series B Preferred Stock.
 
(d)           No Further Ownership Rights in Company Common Stock or Company
Preferred Stock; Closing of Transfer Books.  All shares of Parent Common Stock,
Parent Series A Preferred Stock and Parent Series B Preferred Stock issued upon
the surrender for exchange of Shares in accordance with the terms of this
Article III and any cash paid pursuant to Section 3.6(c) shall be deemed to have
been issued (or paid) in full satisfaction of all rights pertaining to the
Shares previously represented by such Shares.  After the Effective Time, the
stock transfer books of the Company shall be closed, and there shall be no
further registration of transfers on the stock transfer books of the Surviving
Corporation of the Shares which were outstanding immediately prior to the
Effective Time and the holders of the Shares outstanding immediately prior to
the Effective Time will cease to have any rights with respect to such Shares,
except as set forth herein.  Subject to Section 3.6(e), if, after the Effective
Time, Shares are presented to the Surviving Corporation or the Exchange Agent
for any reason, they shall be cancelled and exchanged as provided in this
Article III .

 
18

--------------------------------------------------------------------------------

 
 
(e)           Termination of Exchange Fund. Any portion of the Exchange Fund
(including the proceeds of any investments thereof) that remains undistributed
to the former holders of Shares for six months after the Effective Time shall be
delivered to Parent upon demand, and any holders of Shares who have not
theretofore complied with this Article III shall thereafter look only to Parent
for payment of their claim for the Merger Consideration and any dividends or
distributions pursuant to Section 3.6(c), subject to applicable abandoned
property, escheat or similar Law.  If any certificate representing any Share
shall not have been surrendered prior to five years after the Effective Time (or
immediately prior to such earlier date on which any shares of Parent Common
Stock, Parent Series A Preferred Stock or Parent Series B Preferred Stock or any
dividends or other distributions payable to the holder of such certificate
representing any Share would otherwise escheat to or become the property of any
Governmental Authority), any such shares of Parent Common Stock, Parent Series A
Preferred Stock or Parent Series B Preferred Stock, or dividends or other
distributions in respect of such certificate representing any Share shall, to
the extent permitted by applicable Law, become the property of Parent, free and
clear of all claims or interest of any Person previously entitled thereto.
 
(f)           No Liability.  Notwithstanding anything in this Agreement to the
contrary, none of the Company, Parent, Merger Sub, the Surviving Corporation,
the Exchange Agent or any other Person shall be liable to any Person for any
amount properly delivered to a public official pursuant to any applicable
abandoned property, escheat or similar Law.
 
(g)           Adjustments.  The number of shares of Parent Common Stock, Parent
Series A Preferred Stock and Parent Series B Preferred Stock issuable pursuant
to this Article III shall be equitably adjusted to reflect appropriately the
effect of any stock split, reverse stock split, stock dividend (including any
dividend or distribution of securities convertible into Parent Common Stock or
Parent Series A Preferred Stock, as applicable), cash dividends, reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to Parent Common Stock, Parent Series A Preferred
Stock  or Parent Series B Preferred Stock occurring on or after the date hereof
(but prior to the issuances required by this Article III).
 
3.7         Withholding Taxes.  The Exchange Agent, Parent or the Surviving
Corporation, as applicable, shall be entitled to deduct and withhold from the
consideration otherwise payable by it under this Agreement, such amounts as are
required to be withheld or deducted under the Code or any provision of Law with
respect to the making of such payment.  To the extent that amounts are so
withheld or deducted and paid over to the applicable Taxing Authority, such
withheld or deducted amounts shall be treated for all purposes of this Agreement
as having been paid to the Person in respect of which such deduction and
withholding were made.
 
ARTICLE IV
 
CLOSING AND DELIVERIES
 
4.1         Closing.  The closing of the transactions contemplated hereby (the
“Closing”) will take place at the offices of Weil, Gotshal & Manges, 767 Fifth
Avenue, New York, New York on the date hereof immediately following the
satisfaction of the condition set forth in Article VIII, or on such other date
or at such other time and place as Parent and the Company mutually agree in
writing (the date on which the Closing occurs, the “Closing Date”).  Except as
otherwise set forth herein, all proceedings to be taken and all documents to be
executed and delivered by all parties at the Closing will be deemed to have been
taken and executed simultaneously and no proceedings will be deemed to have been
taken nor documents executed or delivered until all have been taken, executed
and delivered.

 
19

--------------------------------------------------------------------------------

 
 
4.2         Deliveries of the Company.  At the Closing, the Company shall have
delivered or caused to be delivered to Parent the following items:
 
(a)           a duly executed certificate from an authorized officer of the
Company, dated as of the Closing Date, given by him or her on behalf of the
Company and not in his or her individual capacity, certifying (i) to attached
copies of resolutions of the Company Board authorizing and approving the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, and recommending approval thereof to the
Company’s stockholders, and (ii) to copies of the Company’s and each of its
Subsidiaries’ articles of incorporation and bylaws (or similar governing
documents) in effect as of the Closing Date;
 
(b)           a certificate of good standing (or equivalent document) for the
Company and each of its Subsidiaries as of a recent date from the state of its
incorporation, organization or formation;
 
(c)           the Escrow Agreement, dated as of the date hereof, duly executed
by the Company;
 
(d)           a certificate in accordance with Treasury Regulations Sections
1.1445-2(c)(3) and 1.897-2(h) to the effect that interests in the Company are
not “United States real property interests”;
 
(e)           a credit support agreement, in the form attached hereto as Exhibit
G (the “Credit Support Agreement”), duly executed by the Company and the Sponsor
Funds;
 
(f)            an executed copy of Amendment No. 2 to Second Incremental Term C
Facility Amendment, dated as of December 17, 2009, by and among Unitek
Acquisition, Inc., certain lenders party thereto and Royal Bank of Canada;
 
(g)           an executed copy of Amendment No. 2 to the Second Lien Term Loan
Agreement, dated as of December 17, 2009, by and among Unitek Acquisition, Inc.,
Unitek Midco, Inc., the guarantors listed on the signature pages thereof,
certain financial institutions and other lender parties listed on the signature
pages thereof, and Royal Bank of Canada;
 
(h)           (i) an executed copy of Amendment No. 4 to the First Lien Credit
Agreement, dated as of December 17, 2009, by and among Unitek Acquisition, Inc.,
Unitek Midco, Inc., the guarantors listed on the signature pages thereof,
certain financial institutions and other lender parties listed on the signature
pages thereof, and Royal Bank of Canada and (ii) a duly executed certificate
from an authorized officer of the Company, dated as of the Closing Date, given
by him or her on behalf of the Company and not in his or her individual
capacity, certifying as to the satisfaction of the conditions precedent to the
effectiveness of such Amendment No. 4 to the First Lien Credit Agreement;

 
20

--------------------------------------------------------------------------------

 
 
(i)            a letter agreement regarding advancement and indemnification
rights, in the form attached hereto as Exhibit H (the “Indemnity Priority
Agreement”), duly executed by the Company Representative, the Company and its
Subsidiaries that are signatories thereto;
 
(j)            evidence of the termination of the Stockholders Agreement, dated
as of September 27, 2007, by and among the Company, the Sponsor Funds, HM Unitek
Coinvest, LP and the other parties signatory thereto;
 
(k)           evidence of the termination of the Registration Rights Agreement,
dated as of September 27, 2007, by and among the Company, the Sponsor Funds, HM
Unitek Coinvest, LP and the other parties signatory thereto;
 
(l)            evidence of the termination of the Management Rights Agreement,
dated as of September 27, 2007, by and between the Company and HM Unitek
Coinvest, LP;
 
(m)          evidence of the termination of the HM Financial Advisory Agreement;
and
 
(n)           evidence of certain third party Consents set forth on Schedule
4.2(n).
 
4.3         Deliveries of Parent.  At the Closing, Parent and/or Merger Sub, as
applicable, shall have delivered or caused to be delivered to the Company the
following items:
 
(a)           a duly executed certificate from an authorized officer of Parent,
dated as of the Closing Date, given by him or her on behalf of Parent and not in
his or her individual capacity, certifying (i) to attached copies of resolutions
of the Parent Board authorizing and approving the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, (ii) to attached copies of resolutions of the stockholder
of Merger Sub approving this Agreement and the consummation of the transactions
contemplated hereby, and (iii) to copies of Parent’s and each of its
Subsidiaries’ articles of incorporation and bylaws (or similar governing
documents) in effect as of the Closing Date;
 
(b)           a certificate of good standing (or equivalent document) for Parent
and each of its Subsidiaries as of a recent date from the state of its
incorporation, organization or formation;
 
(c)           evidence from the Secretary of State of the State of Delaware of
the filing of certificates of designation for Parent Series A Preferred Stock
and Parent Series B Preferred Stock;
 
(d)           written resignations, effective as of the Closing, of each
director and officer of Parent and its Subsidiaries listed on Schedule 4.3(d);
 
(e)           resolutions of the Parent Board appointing the Company Designees
as directors on the Parent Board effective as of the Closing;
 
(f)            the Escrow Agreement, duly executed by Parent;

 
21

--------------------------------------------------------------------------------

 
 
(g)           a registration rights agreement, in the form attached hereto as
Exhibit I, duly executed by Parent;
 
(h)           the Credit Support Agreement, duly executed by Parent;
 
(i)            director and officer indemnification agreements, in the form
attached hereto as Exhibit J, duly executed by Parent for the benefit of the
individuals listed on Schedule 4.3(i);
 
(j)            the Indemnity Priority Agreement, duly executed by Parent and its
Subsidiaries that are signatories thereto;
 
(k)           a payoff letter from PNC Bank, N.A. (the “PNC Payoff Letter”);
 
(l)            amendments to certain employment agreements, effective as of the
Closing, duly executed by Parent and the employees of Parent and its
Subsidiaries listed on Schedule 4.3(l); and
 
(m)          evidence of certain third party Consents set forth on Schedule
4.3(m).
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
 
The Company represents and warrants to Parent and Merger Sub that, as of
immediately prior to the consummation of the transactions contemplated hereby:
 
5.1         Organization and Standing.  Each of the Company and its Subsidiaries
is an entity duly organized or formed, validly existing and in good standing
under the Laws of its respective jurisdiction of incorporation or
organization.  Each of the Company and its Subsidiaries is duly qualified to do
business, and is in good standing, in each jurisdiction in which the character
of the properties owned or leased by it or in which the conduct of its business
requires it to be so qualified, except where the failure to be so qualified or
to be in good standing would not have a Material Adverse Effect on the
Company.  Each of the Company and its Subsidiaries has all requisite corporate
or similar power and authority to own, lease and operate its properties and
assets and to carry on its business as currently conducted in all material
respects.

 
22

--------------------------------------------------------------------------------

 
 
5.2         Authority, Validity and Effect.  The Company has the requisite
corporate power and authority to enter in this Agreement and, subject to receipt
of the Company Stockholder Approval, to consummate the transactions contemplated
hereby.  The execution, delivery and performance by the Company of this
Agreement and each other agreement or document contemplated to be executed and
delivered by it or any of its Subsidiaries in connection with the transactions
contemplated hereby (the “Company Documents”) and the consummation of the Merger
and the other transactions contemplated hereby and thereby have been duly and
validly authorized by the Company Board, and the Company Board has
(i) determined that it is in the best interests of the Company and its
stockholders, and declared it advisable, to enter into this Agreement, and
(ii) approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including the Merger, upon
the terms and subject to the conditions set forth herein.  Except for the
Company Stockholder Approval, no other proceedings on the part of the Company
are necessary to authorize the execution, delivery or performance of this
Agreement or the Company Documents.  As of the date hereof, the Company Board
has resolved to recommend that the Company’s stockholders approve this Agreement
and the transactions contemplated hereby and directed that this Agreement be
submitted to the Company’s stockholders for approval.  This Agreement has been,
and each of the Company Documents shall be at or prior to the Closing, duly
executed and delivered by the Company and each of its Subsidiaries (to the
extent such Person is a party thereto) and assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitutes, and
each of the Company Documents when so executed and delivered shall constitute, a
legal, valid and binding obligation of the Company and each such Subsidiary,
enforceable against it in accordance with its terms, except as limited by (i)
applicable bankruptcy, reorganization, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally from time to time
in effect and (ii) the availability of equitable remedies (regardless of whether
enforceability is considered in a proceeding at law or in equity) (collectively,
the “General Enforceability Exceptions”).
 
5.3         Capitalization.  
 
(a)           The authorized capital stock of the Company consists of
150,000,000 shares of Company Common Stock and 20,000,000 shares of Company
Preferred Stock.  As of the date of this Agreement, (i) 109,800,000 shares of
Company Common Stock are issued and outstanding, (ii) 15,823,301 shares of
Company Common Stock are issuable pursuant to the Company Stock Option Plan in
respect of Company Stock Options, (iii) 5,000,000 shares of Company Common Stock
are issuable pursuant to the Company 2007 Common Stock Purchase Warrants and up
to 250,000 shares of Company Common Stock may be issuable pursuant to the
Company AMBB Warrants if and when such warrants are issued, and (iv) 12,500,000
shares of Company Preferred Stock, all of which are designated Series A
Preferred Stock, are issued and outstanding.  All outstanding shares of Company
Common Stock and Company Preferred Stock are duly-authorized, validly-issued,
fully-paid and nonassessable and were not issued in violation of any preemptive
or similar right.  Other than Company Common Stock and the Company Preferred
Stock mentioned above, the Company has no other authorized or issued classes of
capital stock.  The Company issued the Company Preferred Stock on January 27,
2010 for an aggregate amount of $12,500,000 in cash.
 
(b)           Except as set forth in Section 5.3(a) or on Schedule 5.3, there
are no (i) outstanding or authorized Rights with respect to the Company or any
of its Subsidiaries, (ii) voting trusts, proxies or other agreements or
understandings, or (iii) agreements or understandings with respect to any
management or board rights or other rights (including any registration rights
agreements, investor rights agreements, voting agreements, stockholder
agreements or comparable agreements) to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries is
bound with respect to the voting, transfer, registration or other disposition of
its shares of capital stock.
 
(c)           Except as set forth on Schedule 5.3, neither the Company nor any
of its Subsidiaries has outstanding bonds, debentures, notes or other
obligations, the holders of which have the right to vote (or which are
convertible into or exchangeable or exercisable for securities having the right
to vote) with the stockholders of the Company on any matter.

 
23

--------------------------------------------------------------------------------

 
 
(d)           Except as set forth on Schedule 5.3, there are no outstanding
obligations of the Company or any of its Subsidiaries restricting the transfer
of, containing any right of first refusal or granting any antidilution rights
with respect to, any shares of capital stock or other ownership interests of the
Company or any of its Subsidiaries.  No Subsidiary of the Company owns any
shares of capital stock of the Company.
 
5.4         Subsidiaries.  Schedule 5.4 sets forth the name of each Subsidiary
of the Company, and, with respect to each such Subsidiary, (i) the jurisdiction
in which it is incorporated or organized, (ii) the number of shares of its
authorized capital stock or other voting securities or ownership interests,
(iii) the number and class of shares, other voting securities or ownership
interests thereof duly issued and outstanding, (iv) the names of all
stockholders or other equity owners and the number of shares of stock or other
voting securities or ownership interests owned by each stockholder or equity
owner.  The outstanding shares of capital stock or other voting securities or
ownership interests of each Subsidiary of the Company are validly-issued,
fully-paid and nonassessable and were not issued in violation of any purchase or
call option, right of first refusal, subscription right, preemptive right or any
similar right.  All such shares, voting securities or ownership interests
represented as being owned by the Company or any of its Subsidiaries are owned
by them free and clear of any and all Liens, except as set forth on Schedule
5.4.  No shares of capital stock or other voting securities or ownership
interests are held by any Subsidiary of the Company as treasury stock.  Except
as set forth on Schedule 5.4, the Company does not own, directly or indirectly,
any capital stock or other voting securities or ownership interests of any
Person other than its Subsidiaries.
 
5.5         No Conflict; Required Filings and Consents.
 
(a)           The execution and delivery of this Agreement or the Company
Documents by the Company or any of its Subsidiaries, and, except as described in
Section 5.5(b), the consummation by the Company or any of its Subsidiaries of
the transactions contemplated hereby or thereby and compliance by the Company or
any of its Subsidiaries with any of the provisions hereof or thereof, will not
(i) conflict with or result in a breach of any provisions of the articles or
certificate of incorporation, certificate of formation, bylaws or operating
agreement (or equivalent organizational documents), in each case as may be
amended, of the Company or any of its Subsidiaries, (ii) except as set forth on
Schedule 5.5(a), constitute (with or without due notice or lapse of time or
both) or result in the breach of any term, condition or provision of, or
constitute a default under, or give rise to any right of termination,
cancellation, modification or acceleration with respect to, any Company Material
Contract (or result in the creation or imposition of a Lien upon any material
property or assets of the Company or any of its Subsidiaries), or (iii) conflict
with or violate any Order, Law or Permit applicable to the Company or any of its
Subsidiaries or any of their respective properties or assets, other than, in the
case of clauses (ii) and (iii), any such breach, default, termination,
cancellation, modification, acceleration, Lien, conflict or violation that would
not reasonably be expected to have a Material Adverse Effect on the Company.

 
24

--------------------------------------------------------------------------------

 
 
(b)           Other than (i) as set forth on Schedule 5.5(b), (ii) the Company
Stockholder Approval, (iii) in connection with or in compliance with the HSR
Act, and (iv) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware, no Consent is required by the Company or any of
its Subsidiaries for the consummation by the Company or any of its Subsidiaries
of the transactions contemplated by this Agreement or by the Company Documents
or to maintain any material Permit held by the Company or any of its
Subsidiaries except for such Consents that if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect on the Company.
 
5.6         Financial Statements.
 
(a)           True, correct and complete copies of the following financial
statements have been delivered to Parent prior to the date hereof: (i) the
unaudited consolidated balance sheet of Unitek Acquisition, Inc. as of December
31, 2007 and the related unaudited consolidated statements of operations,
stockholders’ equity, and cash flows for the year ended December 31, 2007,
together with the notes thereto (the “Company 2007 Financial Statements”), and
the restated audited consolidated balance sheet of the Company as of December
31, 2008 and the related restated audited consolidated statements of operations,
stockholders’ equity, and cash flows for the year ended December 31, 2008,
together with the notes thereto (together with the Company 2007 Financial
Statements, the “Company Year-End Financial Statements”), and (ii) the unaudited
consolidated balance sheet (the “Company Balance Sheet”) of the Company as of
November 28, 2009 (the “Company Balance Sheet Date”), and the related unaudited
consolidated statements of operations and cash flows for the eleven-month period
then ended (the “Company Interim Financial Statements” and together with the
Company Year-End Financial Statements, the “Company Financial Statements”).
 
(b)           Except as set forth on Schedule 5.6, the Company Financial
Statements (i) have been prepared in accordance with GAAP and fairly present, in
all material respects, the financial position, results of operations,
stockholders’ equity, and cash flows of Unitek Acquisition, Inc. or the Company,
as applicable, on a consolidated basis with such applicable Person’s
Subsidiaries, as of the dates and for the periods indicated, and (ii) were
prepared in accordance with the books and records of Unitek Acquisition, Inc.
and its Subsidiaries or the Company and its Subsidiaries, as applicable
(subject, in the case of the Company Interim Financial Statements, to those
items set forth on Schedule 5.6, normal year-end adjustments and the absence of
notes thereto).
 
(c)           The Company and each of its Subsidiaries has in place systems and
processes that are (i) designed to (A) provide reasonable assurances regarding
the reliability of the Company Financial Statements and (B) accumulate and
communicate to the Company’s principal executive officer and principal financial
officer in a timely manner the type of information that is required to be
disclosed in the Company Financial Statements, and (ii) customary and adequate
for a company similar to the Company.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any employee, auditor, accountant
or representative of the Company or any of its Subsidiaries has received or
otherwise had or obtained knowledge of any complaint, allegation, assertion or
claim, whether written or oral, regarding the inadequacy of such systems and
processes or the accuracy of the Company Financial Statements.  To the Company’s
Knowledge and except as set forth on Schedule 5.6, (i) there have been no
instances of fraud, whether or not material, during any period covered by the
Company Financial Statements, (ii) there are no significant deficiencies or
material weaknesses in the design or operation of its internal processes that
would reasonably be expected to adversely affect the Company’s ability to
record, process and summarize financial information and (iii) there has been no
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal processes related to
preparation of the Company Financial Statements.  There are no outstanding loans
or other extensions of credit made by the Company or any of its Subsidiaries to
any executive officer (as defined in Rule 3b-7 under the Exchange Act) or
director of the Company.

 
25

--------------------------------------------------------------------------------

 
 
(d)           To the Company’s Knowledge and except as set forth on
Schedule 5.6, as of the date of this Agreement, there are no SEC inquiries or
investigations, other governmental inquiries or investigations or internal
investigations pending or threatened, in each case regarding any accounting
practices of the Company.
 
5.7         Taxes.  
 
(a)           Except as set forth on Schedule 5.7, (i) each of the Company and
its Subsidiaries has duly and timely filed all material Tax Returns required to
be filed by it, all such Tax Returns are true and correct in all material
respects, and the Company and each of its Subsidiaries has paid all material
Taxes due and payable, whether or not shown on such Tax Returns, or has made
adequate provision (in accordance with GAAP) for all material Taxes on the
Company Balance Sheet, (ii) there is no pending examination, investigation,
audit, suit, action, claim or proceeding relating to material Taxes of the
Company or any of its Subsidiaries, and no written notice thereof has been
received by the Company or any of its Subsidiaries, (iii) neither the Company
nor any of its Subsidiaries has received written notice of a determination by
any Taxing Authority that any material Tax amounts are owed by the Company or
any of its Subsidiaries, which determination has not been paid, compromised, or
otherwise finally disposed of, and, to the Company’s Knowledge, no such
determination is proposed or threatened, (iv) there are no Liens arising from or
related to Taxes on or pending against the Company or any of its Subsidiaries,
or any of their properties, other than statutory liens for Taxes that are not
yet due and payable, and (v) neither the Company nor any of its Subsidiaries has
waived any statute of limitations with respect to Taxes or agreed to any
extension of time with respect to the assessment or collection of any Tax, which
waiver or extension remains in effect.
 
(b)           Neither the Company nor any of its Subsidiaries is a party to or
is bound by any Tax sharing, allocation or indemnification agreement or
arrangement (other than such an agreement or arrangement exclusively between or
among the Company and its Subsidiaries).  Neither the Company nor any of its
Subsidiaries has ever been a member of a consolidated, combined or unitary Tax
group (other than such a group consisting exclusively of the Company and its
Subsidiaries).
 
(c)           Neither the Company nor any of its Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” (within the
meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock
qualifying or intended to qualify for tax-free treatment under Section 355(a) of
the Code within the two-year period prior to the date of this Agreement.

 
26

--------------------------------------------------------------------------------

 
 
(d)           Neither the Company nor any of its Subsidiaries has participated
in any “listed transaction” within the meaning of Treasury Regulation section
1.6011-4(b)(2).
 
(e)           The Company and each of its Subsidiaries has complied in all
material respects with all applicable laws relating to the payment and
withholding of Taxes and has duly and timely withheld and paid over to the
appropriate Taxing Authority all amounts required to be so withheld and paid
over under applicable Laws.
 
(f)           No claim has ever been made in writing by a Taxing Authority in a
jurisdiction where the Company or any of its Subsidiaries does not file Tax
Returns that it or may be subject to taxation by that jurisdiction, except as
would not have or reasonably be expected to have a Material Adverse Effect on
the Company.
 
5.8         Title to Properties.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on the Company, (i) the
Company or a Subsidiary of the Company has good and valid title to all of the
properties and assets, tangible or intangible, reflected in the Company Interim
Financial Statements as being owned by the Company or a Subsidiary of the
Company, free and clear of all Liens except for Permitted Liens, excluding
properties and assets sold or disposed of by the Company or a Subsidiary of the
Company since the Company Balance Sheet Date in the ordinary course of business
consistent with past practices and in compliance with this Agreement, and
(ii) the Company or a Subsidiary of the Company has good and valid title to, or
holds a valid and enforceable lease for or leasehold interest in, all of the
material personal property used or held for use in the Company’s and its
Subsidiaries’ businesses, free and clear of all Liens, except for Permitted
Liens, excluding properties and assets sold or disposed of by the Company or its
Subsidiaries since the Company Balance Sheet Date in the ordinary course of
business consistent with past practices and in compliance with this Agreement.
 
5.9         Real Property.  
 
(a)           Schedule 5.9(a) sets forth the address of each Company Owned Real
Property.  With respect to each Company Owned Real Property, except as is not
having or would not reasonably be expected to have a Material Adverse Effect on
the Company:  (i) the Company or a Subsidiary of the Company (as the case may be
and as indicated on Schedule 5.9(a)) has, good and marketable title to such
Company Owned Real Property, free and clear of all Liens, except Permitted
Liens, (ii) none of the Company or its Subsidiaries has leased or otherwise
granted to any Person the right to use or occupy such Company Owned Real
Property or any portion thereof, and (iii) none of the Company or its
Subsidiaries is a party to any agreement or option to purchase any real property
or interest therein.  Other than the Company Owned Real Property set forth or
required to be set forth on Schedule 5.9(a), neither the Company nor any of its
Subsidiaries has ever owned any real property.

 
27

--------------------------------------------------------------------------------

 
 
(b)           Schedule 5.9(b) sets forth the address of each Company Leased Real
Property, and a true, correct and complete list of all Company Leases for each
such Company Leased Real Property.  Except as set forth on Schedule 5.9(b), the
Company has delivered to Parent prior to the date hereof a true, correct and
complete copy of each such Company Lease document, and in the case of any oral
Company Lease, a written summary of the material terms of such Company Lease,
and in each case any amendments thereto.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on the Company,
(i) each such Company Lease is in full force and effect and is a legal, valid
and binding agreement of the Company or a Subsidiary of the Company, as
applicable, and is enforceable against the Company or a Subsidiary of the
Company, as applicable, and to the Company’s Knowledge, the other parties
thereto, subject only to the General Enforceability Exceptions, and each such
Company Lease shall continue to be in full force and effect on the same terms
immediately following the consummation of the transactions contemplated hereby,
and (ii) none of the Company or its Subsidiaries is in breach or default under
any such Company Lease and no event has occurred which, with notice or lapse of
time or both, would constitute such a breach or default by the Company or its
Subsidiaries, as applicable, or, to the Company’s Knowledge, any other party
thereto under such Company Lease.
 
(c)           Except as is not having or would not reasonably be expected to
have a Material Adverse Effect on the Company, all of the buildings, fixtures
and improvements located on the Company Owned Real Properties and all building
systems thereof are in good operating condition and repair (subject to normal
wear and tear) in all respects.
 
(d)           There does not exist any actual or, to the Company’s Knowledge,
threatened or contemplated condemnation or eminent domain proceedings that
affect any Company Owned Real Property or Company Leased Real Property, or any
part thereof, and the Company has not received any notice of the intention of
any Governmental Authority or other Person to take or use all or any part
thereof or claiming any right to take or use all or any part thereof, except
where any of the above are not having or would not reasonably be expected to
have a Material Adverse Effect on the Company.
 
(e)           Except as is not having or would not reasonably be expected to
have a Material Adverse Effect on the Company, each of the Company and its
Subsidiaries has all rights of access, rights of way, easements or surface use
agreements necessary or advisable for the conduct of its business in all
material respects, and there is no pending or, to the Company’s Knowledge,
threatened Action by any Governmental Authority or any other Person to cancel,
terminate or modify such rights of access.
 
5.10       Compliance with Laws.  Each of the Company and its Subsidiaries is in
compliance with and not in default under or in violation of any Law or Order
applicable to its business, operations, assets and employees conducting its
business, except where such non-compliance, default or violation is not having
or would not reasonably be expected to have a Material Adverse Effect on the
Company.
 
5.11       Permits.  The Company and its Subsidiaries are in possession of all
Permits necessary for the Company and its Subsidiaries to own, lease and operate
their properties and assets or to carry on their businesses as they are now
being conducted (the “Company Permits”), except where the failure to have any of
the Company Permits is not having or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company.  All
Company Permits are in full force and effect, except where the failure to be in
full force and effect is not having or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on the Company.

 
28

--------------------------------------------------------------------------------

 
 
5.12       Employee Benefits and Labor Matters.
 
(a)           Schedule 5.12(a) sets forth a correct and complete list of:  (i)
all “employee benefit plans” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), (ii) all material
employment or individual consulting agreements, and (iii) all pension, welfare
benefit, bonus or other incentive compensation, stock purchase, equity or
equity-based compensation, deferred compensation, change in control, tax gross
up, severance, leave of absence, vacation, loans, salary continuation, life
insurance and educational assistance plan, policies or agreements, in each case
with respect to which the Company or any of its Subsidiaries has any obligation
or liability, contingent or otherwise, for current or former employees or
directors of the Company or any of its Subsidiaries (collectively, the “Company
Plans”).  Schedule 5.12(a) separately sets forth each Company Plan which is
subject to Title IV of ERISA, is a “multiemployer plan”, as defined in Section
3(37) of ERISA (a “Multiemployer Plan”), or is or has been subject to
Sections 4063 or 4064 of ERISA.
 
(b)           Correct and complete copies of the following documents with
respect to each of the Company Plans (other than a Multiemployer Plan) have been
delivered to Parent by the Company to the extent applicable:  (i) any plans and
related trust documents, insurance contracts or other funding arrangements, and
all amendments thereto, (ii) the most recent Forms 5500 and all schedules
thereto, (iii) the most recent actuarial report, if any, (iv) the most recent
IRS determination letter, and (v) the most recent summary plan descriptions or,
if none, the most recent summary or other description provided to participants
in such Company Plan.
 
(c)           The Company Plans have been maintained, in all material respects,
in accordance with their terms and with all applicable provisions of ERISA, the
Code and other Laws.
 
(d)           The Company Plans intended to qualify under Section 401 or other
tax-favored treatment under of Subchapter B of Chapter 1 of Subtitle A of the
Code are so qualified, and any trusts intended to be exempt from federal income
taxation under the Code are so exempt, except for non-compliance which is not
having or would not reasonably be expected to have a Material Adverse Effect on
the Company.  To the Company’s Knowledge, nothing has occurred with respect to
the operation of the Company Plans that could cause the loss of such
qualification or exemption, or the imposition of any liability, penalty or tax
under ERISA or the Code.
 
(e)           Neither the Company nor any of its Subsidiaries contributes to or
has any liability or potential liability with respect to any Multiemployer
Plan.  Parent will not have any obligation to make any contribution or other
payment to any Multiemployer Plan which it would not have had but for the
consummation of the transactions contemplated by this Agreement.
 
(f)           There are no pending Actions arising from or relating to the
Company Plans (other than routine benefit claims), and to the Company’s
Knowledge, there are no facts that could form the basis for any such Action.
 
(g)           Except as set forth on Schedule 5.12(g), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any payment becoming due to any employee, (ii)
increase any benefits otherwise payable under any Company Plan, (iii) result in
the acceleration of the time of payment or vesting of any such benefits under
any such plan, or (iv) require any contributions or payments to fund any
obligations under any Company Plan.

 
29

--------------------------------------------------------------------------------

 
 
(h)           Any individual who performs services for the Company or any of its
Subsidiaries (other than through a contract with an organization other than such
individual) and who is not treated as an employee of the Company or any of its
Subsidiaries for purposes of applicable taxes or the Company Plans is and has
been properly treated in all material respects by the Company as not being an
employee for such purposes.
 
(i)           Except as set forth on Schedule 5.12(i), (i) none of the employees
of the Company or its Subsidiaries is represented in his or her capacity as an
employee of the Company or any of its Subsidiaries by any labor organization,
(ii) neither the Company nor any of its Subsidiaries has recognized any labor
organization, nor has any labor organization been elected as the collective
bargaining agent of any employees, nor has the Company or any of its
Subsidiaries entered into any collective bargaining agreement or union contract
recognizing any labor organization as the bargaining agent of any employees, nor
is the Company or any of its Subsidiaries party to or otherwise bound by any
collective bargaining agreement or other agreement with any labor organization,
and (iii) there is no union organization activity involving any of the employees
of the Company or any of its Subsidiaries pending or, to the Company’s
Knowledge, threatened.  There is no picketing pending or, to the Company’s
Knowledge, threatened, and there are no strikes, slowdowns, work stoppages,
other job actions, lockouts, arbitrations, grievances or other labor disputes
involving any of the employees of the Company or any of its Subsidiaries pending
or, to the Company’s Knowledge, threatened.  There are no Actions against the
Company or any of its Subsidiaries pending or, to the Company’s Knowledge,
threatened that could be brought or filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment or failure to employ by the
Company or any of its Subsidiaries, of any individual, which if adversely
determined against the Company or any of its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect on the Company.  The Company and its
Subsidiaries are in compliance in all material respects with all Laws relating
to the employment of labor, including all such Laws relating to wages, hours,
the Worker Adjustment and Retraining Notification Act and any similar state or
local “mass layoff” or “plant closing” law (“WARN”), collective bargaining,
discrimination, civil rights, safety and health, workers’ compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax.  There has been no “mass layoff” or “plant closing” (as defined by
WARN) with respect to the Company or any of its Subsidiaries since December 31,
2008.
 
5.13        Material Contracts.  Set forth on Schedule 5.13 is a true, correct
and complete list of each of the following types of Contracts to which the
Company or any of its Subsidiaries are a party or by which any of their
respective properties or assets are bound as of the date of this Agreement:
 
(a)           Contracts made or entered into outside of the ordinary course of
business and that limit or otherwise restrict in any material respect the
Company or any of its Subsidiaries (or, after the Effective Time, the Surviving
Corporation, Parent or any of their respective Subsidiaries) from engaging or
competing in any material line of business in any location or with any Person;

 
30

--------------------------------------------------------------------------------

 
 
(b)           Contracts made or entered into outside of the ordinary course of
business and that include any material exclusive dealing arrangement or any
other material arrangement that grants any material right of first refusal or
material right of first offer or similar material right or that limits or
purports to limit in any material respect the ability of the Company or its
Subsidiaries (or, after the Effective Time, the Surviving Corporation, Parent or
any of their respective Subsidiaries) to own, operate, sell, transfer, pledge or
otherwise dispose of any material assets or business;
 
(c)           Contracts evidencing a joint venture, alliance or partnership
agreement;
 
(d)           Contracts relating to the borrowing of money or to mortgaging,
pledging or otherwise placing a Lien (other than a Permitted Lien) on any
portion of the assets of the Company or any of its Subsidiaries;
 
(e)           Contracts evidencing indebtedness for borrowed money or any
guarantees of any obligation in respect of indebtedness for borrowed money or
other material guarantees;
 
(f)            bonds, debentures, notes, or other debt securities;
 
(g)           Contracts containing an obligation to pay a deferred purchase
price for property, assets or services (including any obligation in respect of
earnout payments, noncompete payments and similar payments) other than
obligations with respect to trade payables or other obligations incurred in the
ordinary course of business;
 
(h)           interest rate swap agreements, forward rate agreements, interest
rate cap or collar agreements or other financial agreements or arrangements
entered into for the purpose of limiting or managing interest rate risks;
 
(i)            leases or other Contracts under which the Company or any of its
Subsidiaries is the lessee of, or holds or operates any personal property owned
by another Person, for which the annual rent exceeds $500,000;
 
(j)            Contracts or group of related Contracts with the same party for
the purchase of products or services, under which the undelivered balance of
such products and services has a selling price in excess of $1,000,000;
 
(k)           Contracts or group of related Contracts with the same party for
the sale of products or services, under which the undelivered balance of such
products or services has a sales price in excess of $1,000,000;
 
(l)            Contracts relating to (i) the licensing of Intellectual Property
by the Company or any of its Subsidiaries to a third party or by a third party
to the Company or any of its Subsidiaries, in each case involving consideration
in excess of $500,000 per annum or (ii) material Intellectual Property
cross-licensing arrangements;

 
31

--------------------------------------------------------------------------------

 
 
(m)          Contracts related to the acquisition or disposition by the Company
or any of its Subsidiaries of any operating business or the equity interests of
any other Person;
 
(n)           consulting, broker or management services agreements or Contracts
for the employment of any officer, employee or other Person or a severance
agreement, pursuant to which the annual base salary for any such officer,
employee or other Person is greater than $100,000;
 
(o)           Contracts pursuant to which the Company or any of its Subsidiaries
lends money to any other Person;
 
(p)           material Contracts relating to the distribution, marketing, sale,
advertising or promotion of the Company’s or any of its Subsidiaries’ products
or services;
 
(q)           Contracts relating to the subcontracting of material services to
third parties; and
 
(r)            leases that have been or are required to be capitalized under
GAAP.
 
All such Contracts listed or required to be listed on Schedule 5.13 are referred
to herein as “Company Material Contracts.”
 
Except as set forth on Schedule 5.13, each Company Material Contract is valid
and binding and in full force and effect and, to the Company’s Knowledge,
enforceable against the other party or parties thereto in accordance with its
terms, subject only to the General Enforceability Exceptions.  Except as set
forth on Schedule 5.13, neither the Company nor any of its Subsidiaries, nor to
the Company’s Knowledge any other party to a Company Material Contract, has
materially violated any provision of, or taken or failed to take any act which,
with or without notice, lapse of time, or both, would constitute a material
default under the provisions of such Company Material Contract, and neither the
Company nor any of its Subsidiaries has received written notice that it has
materially breached, violated or defaulted under any Company Material Contract.
 
5.14       Legal Proceedings.  Except as set forth on Schedule 5.14, (i) there
is no investigation or review pending (or, to the Company’s Knowledge,
threatened) by any Governmental Authority with respect to the Company or any of
its Subsidiaries, and (ii) there are no Actions pending or, to the Company’s
Knowledge, threatened against the Company or any of its Subsidiaries or their
respective assets, and there are no Orders that, in the case of clause (i) or
(ii) or, to the Company’s Knowledge, otherwise question the validity of this
Agreement or the transactions contemplated hereby or that are having or would
reasonably be expected to have a Material Adverse Effect on the Company.

 
32

--------------------------------------------------------------------------------

 
 
5.15       Intellectual Property.  
 
(a)           Schedule 5.15(a) sets forth a complete and accurate list of all
Registered Intellectual Property owned, filed or applied for by the Company or
any of its Subsidiaries, including, for each item of Registered Intellectual
Property (i) the record owner (and, if different from the record owner, the
beneficial owner) of such item of Registered Intellectual Property, (ii) the
jurisdiction in which such item of Registered Intellectual Property has been
issued or registered or is pending and (iii) the date and number of such item of
Registered Intellectual Property.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on the Company, the
Registered Intellectual Property owned, filed or applied for by the Company or
any of its Subsidiaries is subsisting and, to the Company’s Knowledge, valid and
enforceable.
 
(b)           The Company and its Subsidiaries own or have sufficient rights to
use all material Company Intellectual Property as the same is used, sold,
licensed and exploited in the respective businesses of the Company and its
Subsidiaries as currently conducted, and the Company Intellectual Property owned
by or licensed to the Company or any of its Subsidiaries includes all material
Intellectual Property and Technology necessary and sufficient for the Company
and its Subsidiaries to conduct their respective businesses as currently
conducted.
 
(c)           To the Company’s Knowledge, (i) neither the conduct of the
business of the Company or any of its Subsidiaries (including the manufacture,
use, licensing, offering for sale, sale, importation, exportation or other
exploitation of any products or services in connection with the business of the
Company or any of its Subsidiaries) nor any of the Company Intellectual Property
(or the use, practice or exploitation thereof) infringes, constitutes or results
from a misappropriation of or violates any Intellectual Property rights of any
Person and (ii) except as is not having or would not reasonably be expected to
have a Material Adverse Effect on the Company, none of the Company Intellectual
Property owned by or exclusively licensed to the Company or any of its
Subsidiaries is being infringed, misappropriated or violated by any Person.
 
(d)           There are no claims pending or, to the Company’s Knowledge,
threatened against the Company or any of its Subsidiaries (i) alleging that the
Company or any of its Subsidiaries is infringing, misappropriating or violating
any Intellectual Property of any Person or (ii) challenging the ownership, use,
validity or enforceability of any material Company Intellectual
Property.  Neither the Company nor any of its Subsidiaries has made any written
or, to the Company’s Knowledge, unwritten claims against any Person alleging
that any Person is infringing, misappropriating or violating any material
Company Intellectual Property owned by or exclusively licensed to the Company or
any of its Subsidiaries.
 
(e)           The Company and each of its Subsidiaries have taken reasonable
measures to protect the confidentiality of all material Trade Secrets owned by
the Company or any of its Subsidiaries.
 
(f)           Schedule 5.15(f) sets forth a complete and accurate list of all
Software developed by or for, or exclusively licensed to, the Company or any of
its Subsidiaries (“Company Software”).  Neither the Company nor any of its
Subsidiaries has licensed or provided to any Person any source code or related
source code materials for any material Company Software.  No open source
Software, free Software, “shareware” or other Software distributed under any
similar distribution models is incorporated or embedded in or distributed with,
or was or is used in connection with the development, maintenance or operation
of, any Company Software in a manner that requires or obligates the Company or
any of its Subsidiaries to make available, disclose, contribute, distribute or
license the source code for any material Company Software to any Person
(including the open source community).

 
33

--------------------------------------------------------------------------------

 
 
(g)           The consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of any right of the Company
or any of its Subsidiaries to own, use, sell, license or exploit any material
Company Intellectual Property.
 
(h)           Except as is not having or would not reasonably be expected to
have a Material Adverse Effect on the Company, (i) the IT Systems owned, leased
or licensed by the Company or any of its Subsidiaries are adequate and
sufficient in all material respects (including with respect to working condition
and capacity) for the operation of the respective businesses of the Company and
its Subsidiaries as currently conducted, and (ii) the Company and each of its
Subsidiaries have taken reasonable measures to protect the confidentiality,
integrity and security of such IT Systems (and any Software, data or information
stored thereon).
 
(i)            The Company and each of its Subsidiaries have established privacy
compliance policies and are in compliance with, and have been in compliance with
for the two-year period prior to the date hereof, their respective privacy
policies and any Laws relating to personal identifiable information.
 
5.16       Insurance.
 
(a)           Schedule 5.16(a) sets forth (i) a true and complete list of all
material policies of insurance covering the Company and its Subsidiaries and
their respective businesses as of the date hereof (each a “Company Policy” and
collectively, the “Company Policies”), and (ii) the name of the insurer and the
name of the policyholder, period of coverage, amount of coverage, amount of any
deductible, the annual premium and the general type of coverage provided under
such Company Policy.
 
(b)           Except as set forth on Schedule 5.16(b) or except as is not having
or would not reasonably be expected to have a Material Adverse Effect on the
Company, (i) each Company Policy is in full force and effect, all premiums due
thereon have been paid in full and the Company and its Subsidiaries are in
compliance with the terms and conditions of such Company Policy, (ii) neither
the Company nor any of its Subsidiaries is in breach or default under any
Company Policy and (iii) no event has occurred which, with notice or lapse of
time, would constitute such breach or default, or permit termination or
modification, under any Company Policy.
 
5.17       Environmental Matters.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on the Company:
 
(a)           the operations of the Company and each of its Subsidiaries are and
have been in compliance with all applicable Environmental Laws, which compliance
includes obtaining, maintaining in good standing and complying with all
Environmental Permits;
 
(b)           no claim has been made or is pending, or to the Company’s
Knowledge, threatened against the Company or any of its Subsidiaries alleging
either or both that the Company or any of its Subsidiaries may be in violation
of any Environmental Law or Environmental Permit, or may have any liability
under any Environmental Law;

 
34

--------------------------------------------------------------------------------

 
 
(c)           to the Company’s Knowledge, no facts, circumstances or conditions
exist with respect to the Company or any of its Subsidiaries or any property
currently or formerly owned, operated or leased by the Company or any of its
Subsidiaries or any property to which the Company or any of its Subsidiaries
arranged for the disposal or treatment of Hazardous Materials that could
adversely affect the Company’s compliance with Environmental Laws and
Environmental Permits or could reasonably be expected to result in the Company
or any of its Subsidiaries incurring unbudgeted Environmental Costs and
Liabilities;


(d)           the transactions contemplated hereby do not require the consent of
or filings with any Governmental Authority with jurisdiction over the Company or
any Subsidiary of the Company with respect to environmental matters; and
 
(e)           the Company has provided to Parent all environmentally related
audits, studies, reports, analyses and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Company or any of its Subsidiaries.
 
5.18       Absence of Certain Changes or Events.  
 
(a)           Since the Company Balance Sheet Date, (i) the Company and its
Subsidiaries have conducted, in all material respects, their respective
businesses and operations in the ordinary course of business consistent with
past practices, (ii) there has not occurred any change, occurrence or
development that has had or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on the Company, (iii) none of the
Company or any of its Subsidiaries have experienced any damage, destruction,
casualty or loss materially and adversely affecting any material assets,
properties or business of the Company or any of its Subsidiaries, and (iv) the
Company and its Subsidiaries have not (except as expressly contemplated by the
parties hereto in connection with the transactions contemplated hereby or as set
forth on Schedule 5.18):
 
(i)           incurred, assumed, guaranteed, prepaid or otherwise become liable
for any indebtedness for borrowed money, except for (A) financing of equipment
or vehicle purchases incurred in the ordinary course of business or (B)
indebtedness incurred in the ordinary course of business consistent with past
practice under its senior credit facility;
 
(ii)          except in the ordinary course of business consistent with past
practice, (A) sold, assigned, licensed, transferred, conveyed, leased or
otherwise disposed of, any material property or assets, including the capital
stock of its Subsidiaries, (B) mortgaged or encumbered, or permitted, allowed or
suffered to be encumbered, any property or assets other than Permitted Liens, or
(C) canceled any debts owed to or claims, or waived or released any material
right, held by the Company or its Subsidiaries;
 
(iii)         acquired (by merger, consolidation, stock or asset purchase or
otherwise) any Person or any business, division or material assets of any Person
or executed, entered into or agreed upon any letter of intent, term sheet or
similar arrangement, whether binding or non-binding, to so acquire any Person or
any business, division or material assets;
 
 
35

--------------------------------------------------------------------------------

 
 
(iv)          made any capital expenditures, loans, advances or capital
contributions to, or investments in, any other Person in excess of $500,000 in
the aggregate;
 
(v)           terminated any Contracts that would constitute a Company Material
Contract if it was in existence as of the date hereof, except Contracts made in
the ordinary course of business consistent with past practice, or amended,
supplemented or waived any rights under any existing Company Material Contract;
 
(vi)          made any investments in or loans to, paid any fees or expenses to,
entered into or modified any Contract with, or forgiven any loans to any
Affiliate, Subsidiary, or director, officer, or employee of the Company
(including any of its Affiliates or Subsidiaries);
 
(vii)         entered into, committed to enter into, adopted, amended or
terminated any Contract relating to the compensation or severance of any
employee of the Company or its Subsidiaries (including any change-in-control
agreements) other than in the ordinary course of business or pursuant to annual
compensation reviews for non-salaried employees in the ordinary course of
business consistent with past practice or Contracts providing for payments not
exceeding $100,000 annually and for a term not exceeding one year;
 
(viii)        taken any action to increase or accelerate the vesting or payment
(or fund or in any other way secure the payment) of compensation or benefits of
any current or former director, officer, or employee (except for new hires,
promotions, or increases in hourly wage rates in the ordinary course of business
consistent with past practice);
 
(ix)          granted any severance or termination pay to any current or former
director, officer, employee or consultant, except as required by an existing
Company Plan or Contract;
 
(x)           amended any Company Plan to increase the benefits available
thereunder, other than scheduled changes in the ordinary course of business
consistent with past practice or created any new Company Plan;
 
(xi)           made any material change to its accounting (including Tax
accounting) methods, principles or practices, except as may be required by GAAP
or applicable Law, including changing any actuarial or other assumptions used to
calculate funding obligations with regard to any Company Plan or changing the
manner in which contributions to such plans are made or the basis on which such
contributions are determined;
 
(xii)          made or changed any material election concerning Taxes or Tax
Returns, filed any material amended Tax Return, entered into any closing
agreement with respect to Taxes, settled any material Tax claim or assessment or
surrendered any right to claim a material refund of Taxes or obtained any Tax
ruling;
 
36

--------------------------------------------------------------------------------


 
(xiii)        taken any action, or failed to take any action, which action or
failure to act would reasonably be expected to cause the Merger to fail to
qualify as a “reorganization” within the meaning of Section 368(a) of the Code;
 
(xiv)        settled or compromised any Action, or released, dismissed or
otherwise disposed of any Action, other than settlements, compromises, releases,
dismissals or dispositions of an Action that involve the payment of monetary
damages not in excess of $100,000 individually or $250,000 in the aggregate by
the Company or any Subsidiary of the Company and do not involve any material
injunctive or other non-monetary relief or impose restrictions on the business
or operations of the Company or any of its Subsidiaries;
 
(xv)         entered into interest rate swaps and other similar hedging
arrangements other than for purposes of offsetting a bona fide exposure
(including counterparty risk); or
 
(xvi)        agreed or committed to do any of the foregoing.
 
    (b)      Since the Company Balance Sheet Date, the Company and its
Subsidiaries have not taken any action or inaction outside of the ordinary
course of business consistent with past practices with the intent of reducing
working capital, including accelerating or decelerating any scheduled receipts
or payments or incurring any additional indebtedness for borrowed money (except
for (i) financing of equipment or vehicle purchases incurred in the ordinary
course of business or (ii) indebtedness incurred in the ordinary course of
business consistent with past practice under its senior credit facility).  Since
the Company Balance Sheet Date, the Company and its Subsidiaries have not
declared or paid any dividends or distributions (whether in cash, stock or
property or any combination thereof) or repurchased any shares of capital stock
or other equity interests.
 
5.19           Customers and Suppliers.  Schedule 5.19 sets forth (i) each of
the Company’s and its Subsidiaries’ ten largest customers as a percentage of the
Company’s consolidated revenue for the 11 months ended November 28, 2009 and
(ii) each of the Company’s and its Subsidiaries’ ten largest suppliers as a
percentage of the Company’s consolidated purchases for the 11 months ended
November 28, 2009.  Except as set forth on Schedule 5.19, since December 31,
2008, no customer or supplier listed or required to be listed on Schedule 5.19
has terminated its relationship with the Company or any of its Subsidiaries or
materially reduced or changed the price, volume or other terms of its business
with the Company or any of its Subsidiaries and, to the Company’s Knowledge, no
such customer or supplier has notified the Company or any of its Subsidiaries
that it intends to terminate or materially reduce or change the pricing, volume
or other terms of its business with the Company or any of its Subsidiaries.
 
5.20           No Brokers; Management Agreements.  Except as set forth on
Schedule 5.20, no broker, finder or similar agent has been employed by or on
behalf of the Company or any of its Subsidiaries, and no Person with which the
Company or any of its Subsidiaries has had any dealings or communications of any
kind is entitled to any brokerage commission, finder’s fee or any similar
compensation in connection with this Agreement or the transactions contemplated
hereby.  There are no management agreements or similar agreements binding upon
the Company or any of its Subsidiaries, other than the HM Financial Advisory
Agreement, which is being terminated in connection with the Closing, and the HM
Monitoring and Oversight Agreement.
 
37

--------------------------------------------------------------------------------


 
5.21           No Undisclosed Liabilities.  Neither the Company nor any of its
Subsidiaries has any obligation or liability (whether or not accrued, absolute,
contingent, unliquidated or otherwise), except for (i) liabilities specifically
reflected and reserved against on the Company Balance Sheet, (ii) liabilities
permitted or contemplated by this Agreement, (iii) liabilities that have arisen
after the Company Balance Sheet Date in the ordinary course of business
consistent with past practices that are not material, individually or in the
aggregate, to the Company and its Subsidiaries taken as a whole,
(iv) liabilities listed on Schedule 5.21 or (v) liabilities that would not
reasonably be expected to have a Material Adverse Effect on the Company and its
Subsidiaries, taken as a whole.
 
5.22           Required Vote of the Company Stockholders.  The affirmative vote
of (i) a majority of the outstanding Company Common Stock and the Company
Preferred Stock, voting together as a single class on an as-converted basis, and
(ii) a majority of the outstanding Company Preferred Stock, voting as a separate
class, are the only votes of holders of securities of the Company that are
required to approve this Agreement and the Merger (the “Company Stockholder
Approval”).
 
5.23           Debt.  Schedule 5.23 sets forth the current outstanding principal
amount and all accrued and unpaid interest (and each agreement with respect
thereto), as of the end of the Business Day immediately prior to the Closing, of
all indebtedness for borrowed money (but, for the avoidance of doubt, excluding
any capital leases, accounts payable, lines of credit with customers or
suppliers and any amounts owed with respect to credit cards, including Comdata
and Wright Express credit cards) of the Company and its Subsidiaries that have a
current principal amount owing in excess of $250,000.  To the Company’s
Knowledge, (i) the representations and warranties contained in each of the
agreements in respect of indebtedness for borrowed money required to be included
on Schedule 5.23 (the “Schedule 5.23 Agreements”) are true and correct in all
material respects on and as of the date hereof, before and after giving effect
to the Closing, as though made on and as of the date hereof, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date hereof, in which case such representations and warranties
are true and correct in all material respects as of such specific date and (ii)
no default (howsoever described in the applicable Schedule 5.23 Agreement) with
respect to any of the Schedule 5.23 Agreements has occurred and is continuing.
 
5.24           Restated Financial Statements.  The restatement of the Company’s
accounts receivable reserve accrual balance as of December 31, 2008 (as
reflected in the Company Financial Statements) is consistent with the terms
disclosed to the Administrative Agent (as defined in the Unitek First Lien
Credit Agreement) prior to the Forbearance Effective Date (as defined in
Amendment No. 4 to the Unitek First Lien Credit Agreement).  
 
38

--------------------------------------------------------------------------------


 
5.25           No Additional Representations.  The Company acknowledges that
neither Parent nor Merger Sub makes any representation or warranty as to any
matter whatsoever except as expressly set forth in this Agreement or in any
certificate delivered by Parent or Merger Sub to the Company in accordance with
the terms hereof, and specifically (but without limiting the generality of the
foregoing) that neither Parent nor Merger Sub makes any representation or
warranty with respect to (i) any projections, estimates or budgets delivered or
made available to the Company (or any of its Affiliates or Representatives) of
future revenues, results of operations (or any component thereof), cash flows or
financial condition (or any component thereof) of Parent and its Subsidiaries or
(ii) the future business and operations of Parent and its Subsidiaries.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
 
Except as disclosed in the Parent SEC Documents filed or furnished with the SEC
since June 30, 2007 but prior to the date hereof (but excluding any risk factor
disclosures contained under the heading “Risk Factors,” any disclosure of risks
included in any “forward-looking statements” disclaimer or any other statements
that are similarly predictive or forward-looking in nature, other than, in the
case of any such disclosures or other statements, any factual or historical
information contained therein) Parent and Merger Sub represent and warrant to
the Company that, as of immediately prior to the consummation of the
transactions contemplated hereby:
 
6.1           Organization and Standing.  Each of Parent and its Subsidiaries is
an entity duly organized or formed, validly existing and in good standing under
the Laws of its respective jurisdiction of incorporation or organization.  Each
of Parent and its Subsidiaries is duly qualified to do business, and is in good
standing, in each jurisdiction in which the character of the properties owned or
leased by it or in which the conduct of its business requires it to be so
qualified, except where the failure to be so qualified or to be in good standing
would not have a Material Adverse Effect on Parent.  Each of Parent and its
Subsidiaries has all requisite corporate or similar power and authority to own,
lease and operate its properties and assets and to carry on its business as
currently conducted in all material respects.
 
6.2           Authority, Validity and Effect.  Parent has the requisite
corporate power and authority to enter in this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
Parent of this Agreement and each other agreement or document contemplated to be
executed and delivered by it or any of its Subsidiaries in connection with the
transactions contemplated hereby (the “Parent Documents”) and the consummation
of the Merger and the other transactions contemplated hereby and thereby have
been duly and validly authorized by all requisite action on the part of Parent,
and no other proceedings on its part are necessary to authorize the execution,
delivery or performance of this Agreement or the Parent Documents.  This
Agreement has been, and each of the Parent Documents shall be at or prior to the
Closing, duly executed and delivered by Parent and each of its Subsidiaries (to
the extent such Person is a party thereto) and assuming the due authorization,
execution and delivery by the other parties hereto and thereto, constitutes, and
each of the Parent Documents when so executed and delivered shall constitute, a
legal, valid and binding obligation of Parent and each such Subsidiary,
enforceable against it in accordance with its terms, except as limited by the
General Enforceability Exceptions.  
 
39

--------------------------------------------------------------------------------


 
6.3           Capitalization.  
 
  (a)           The authorized capital stock of Parent consists of 100,000,000
shares of Parent Common Stock and 2,000,000 shares of preferred stock, par value
$0.00002 per share (“Parent Preferred Stock”), of which 1,317,602 shares have
been designated Parent Series A Preferred Stock and 682,398 shares have been
designated Parent Series B Preferred Stock.  As of the close of business on
December 31, 2009 (the “Parent Capitalization Date”), (i) 26,515,732 shares of
Parent Common Stock were issued and outstanding, (ii) no shares of Parent Common
Stock were held in treasury, (iii) 2,203,977 shares of Parent Common Stock were
issuable pursuant to the Parent Stock Option Plans in respect of Parent Stock
Options, (iv) 1,003,572 shares of Parent Common Stock were issuable pursuant to
the Parent Warrants, and (v) no shares of Parent Preferred Stock (including
Parent Series A Preferred Stock and Parent Series B Preferred Stock) were issued
or outstanding.  All outstanding shares of Parent Common Stock are, and all
shares of Parent Common Stock reserved for issuance as noted in clauses
(iii) and (iv), when issued in accordance with the respective terms thereof,
will be, duly-authorized, validly-issued, fully-paid and nonassessable and were
not or will not be issued in violation of any preemptive or similar
right.  Other than Parent Common Stock and Parent Preferred Stock (including
Parent Series A Preferred Stock and Parent Series B Preferred Stock), Parent has
no other authorized or issued classes of capital stock.  From the close of
business on the Parent Capitalization Date through the date of this Agreement,
there have been no issuances of shares of capital stock or equity securities of
Parent or any other securities of Parent other than (i) the issuance of Parent
Stock Options exercisable for up to 5,000 shares of Parent Common Stock and
(ii) issuances of shares of Parent Common Stock pursuant to the exercise of
Parent Stock Options outstanding as of the Parent Capitalization Date under the
Parent Stock Option Plans.
 
  (b)           Except as set forth in Section 6.3(a) or on Schedule 6.3, there
are no (i) outstanding or authorized Rights with respect to Parent or any of its
Subsidiaries, (ii) voting trusts, proxies or other agreements or understandings,
or (iii) agreements or understandings with respect to any management or board
rights or other rights (including any registration rights agreements, investor
rights agreements, voting agreements, stockholder agreements or comparable
agreements) to which Parent or any of its Subsidiaries is a party or by which
Parent or any of its Subsidiaries is bound with respect to the voting, transfer,
registration or other disposition of its shares of capital stock.
 
  (c)           Except as set forth on Schedule 6.3, neither Parent nor any of
its Subsidiaries has outstanding bonds, debentures, notes or other obligations,
the holders of which have the right to vote (or which are convertible into or
exchangeable or exercisable for securities having the right to vote) with the
stockholders of Parent on any matter.
 
  (d)           Except as set forth on Schedule 6.3, there are no outstanding
obligations of Parent or any of its Subsidiaries restricting the transfer of,
containing any right of first refusal or granting any antidilution rights with
respect to, any shares of capital stock or other ownership interests of Parent
or any of its Subsidiaries.  No Subsidiary of Parent owns any shares of capital
stock of Parent.
 
40

--------------------------------------------------------------------------------


 
  (e)           The shares of Parent Common Stock, Parent Series A Preferred
Stock and Parent Series B Preferred Stock to be issued pursuant to this
Agreement have been duly authorized and, when issued and delivered in accordance
with the terms of this Agreement, will have been validly-issued and will be
fully-paid and nonassessable and the issuance thereof is not subject to any
preemptive or other similar right.
 
6.4           Subsidiaries.  Schedule 6.4 sets forth the name of each Subsidiary
of Parent, and, with respect to each such Subsidiary, (i) the jurisdiction in
which it is incorporated or organized, (ii) the number of shares of its
authorized capital stock or other voting securities or ownership interests,
(iii) the number and class of shares, other voting securities or ownership
interests thereof duly issued and outstanding, (iv) the names of all
stockholders or other equity owners and the number of shares of stock or other
voting securities or ownership interests owned by each stockholder or equity
owner.  The outstanding shares of capital stock or other voting securities or
ownership interests of each Subsidiary of Parent are validly-issued, fully-paid
and nonassessable and were not issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
similar right.  All such shares, voting securities or ownership interests
represented as being owned by Parent or any of its Subsidiaries are owned by
them free and clear of any and all Liens, except as set forth on Schedule
6.4.  No shares of capital stock or other voting securities or ownership
interests are held by any Subsidiary of Parent as treasury stock.  Parent does
not own, directly or indirectly, any capital stock or other voting securities or
ownership interests of any Person other than its Subsidiaries.
 
6.5           No Conflict; Required Filings and Consents.
 
  (a)           The execution and delivery of this Agreement or the Parent
Documents by Parent or any of its Subsidiaries, and, except as described in
Section 6.5(b), the consummation by Parent or any of its Subsidiaries of the
transactions contemplated hereby or thereby and compliance by Parent or any of
its Subsidiaries with any of the provisions hereof or thereof, will not
(i) conflict with or result in a breach of any provisions of the articles or
certificate of incorporation, certificate of formation, bylaws or operating
agreement (or equivalent organizational documents), in each case as may be
amended, of Parent or any of its Subsidiaries, (ii) except as set forth on
Schedule 6.5(a), constitute (with or without due notice or lapse of time or
both) or result in the breach of any term, condition or provision of, or
constitute a default under, or give rise to any right of termination,
cancellation, modification or acceleration with respect to, any Parent Material
Contract (or result in the creation or imposition of a Lien upon any material
property or assets of Parent or any of its Subsidiaries), or (iii) conflict with
or violate any Order, Law or Permit applicable to Parent or any of its
Subsidiaries or any of their respective properties or assets, other than, in the
case of clauses (ii) and (iii), any such breach, default, termination,
cancellation, modification, acceleration, Lien, conflict or violation that would
not reasonably be expected to have a Material Adverse Effect on Parent.
 
  (b)           Other than (i) as set forth on Schedule 6.5(b), (ii) in
connection with or in compliance with (A) the Exchange Act, (B) the Securities
Act and (C) the HSR Act, and (iii) the filing of the Certificate of Merger with
the Secretary of State of the State of Delaware, no Consent is required by
Parent or any of its Subsidiaries for the consummation by Parent or any of its
Subsidiaries of the transactions contemplated by this Agreement or by the Parent
Documents or to maintain any material Permit held by Parent or any of its
Subsidiaries except for such Consents that if not obtained or made, would not
reasonably be expected to have a Material Adverse Effect on Parent.
 
41

--------------------------------------------------------------------------------


 
6.6           Financial Statements; SEC Filings.
 
  (a)           True, correct and complete copies of the following financial
statements have been delivered to the Company prior to the date hereof: (i) the
audited consolidated balance sheets of Parent as of June 30, 2008 and 2009, and
the related audited consolidated statements of operations, stockholders’ equity,
and cash flows for the years ended June 30, 2008 and 2009, together with the
notes thereto (collectively, the “Parent Audited Financial Statements”), and
(ii) the unaudited consolidated balance sheet (the “Parent Balance Sheet”) of
Parent as of September 30, 2009 (the “Parent Balance Sheet Date”), and the
related unaudited consolidated statements of operations and cash flows for the
three-month period then ended (the “Parent Interim Financial Statements” and
together with the Parent Audited Financial Statements, the “Parent Financial
Statements”).
 
  (b)           The Parent Financial Statements (i) have been prepared in
accordance with GAAP and fairly present, in all material respects, the financial
position, results of operations, stockholders’ equity, and cash flows of Parent,
on a consolidated basis with its Subsidiaries, as of the dates and for the
periods indicated, and (ii) were prepared in accordance with the books and
records of Parent and its Subsidiaries (subject, in the case of the Parent
Interim Financial Statements, to those items set forth on Schedule 6.6, normal
year-end adjustments and the notes thereto).
 
  (c)           From June 30, 2008 through the date of this Agreement, Parent
has filed or furnished all forms, documents and reports required to be filed or
furnished by it with the SEC (the “Parent SEC Documents”).  None of Parent’s
Subsidiaries is required to make any filings with the SEC.  As of their
respective dates or, if amended prior to the date hereof, as of the date of the
last such amendment, the Parent SEC Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as the case
may be, and the applicable rules and regulations promulgated thereunder, and
none of the Parent SEC Documents (excluding any Parent Financial Statements
included therein) contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
 
  (d)           To Parent’s Knowledge, as of the date of this Agreement, there
are no SEC inquiries or investigations, other governmental inquiries or
investigations or internal investigations pending or threatened, in each case
regarding any accounting practices of Parent.
 
42

--------------------------------------------------------------------------------


 
6.7           Internal Controls and Procedures.  Parent has established and
maintains disclosure controls and procedures and internal control over financial
reporting (as such terms are defined in paragraphs (e) and (f), respectively, of
Rule 13a-15 under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act.  Parent’s disclosure controls and procedures are reasonably
designed to ensure that all material information required to be disclosed by
Parent in the reports that it files or furnishes under the Exchange Act is
recorded, processed, summarized and reported within the time periods specified
in the rules and forms of the SEC, and that all such material information is
accumulated and communicated to Parent’s management as appropriate to allow
timely decisions regarding required disclosure and to make the certifications
required pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”).  Parent’s management has completed an assessment of
the effectiveness of Parent’s disclosure controls and procedures in accordance
with Rule 13a-15 and, to the extent required by applicable Law, presented in any
applicable Parent SEC Document that is a report on Form 10-K or Form 10-Q its
conclusions about the effectiveness of the disclosure controls and procedures as
of the end of the period covered by such report based on such evaluation.  Based
on Parent’s management’s most recently completed evaluation of Parent’s internal
control over financial reporting prior to the date of this Agreement, (i) except
as set forth on Schedule 6.7, Parent had no significant deficiencies or material
weaknesses in the design or operation of its internal control over financial
reporting that would reasonably be expected to adversely affect Parent’s ability
to record, process, summarize and report financial information and (ii) Parent
does not have knowledge of any fraud, whether or not material, that involves
management or other employees who have a significant role in Parent’s internal
control over financial reporting.  There are no outstanding loans or other
extensions of credit made by Parent or any of its Subsidiaries to any executive
officer (as defined in Rule 3b-7 under the Exchange Act) or director of
Parent.  Parent has not, since the enactment of the Sarbanes-Oxley Act, taken
any action prohibited by Section 402 of the Sarbanes-Oxley Act.
 
6.8           Taxes.  
 
  (a)           Except as set forth on Schedule 6.8, (i) each of Parent and its
Subsidiaries has duly and timely filed all material Tax Returns required to be
filed by it, all such Tax Returns are true and correct in all material respects,
and Parent and each of its Subsidiaries has paid all material Taxes due and
payable, whether or not shown on such Tax Returns, or has made adequate
provision (in accordance with GAAP) for all material Taxes on the Parent Balance
Sheet, (ii) there is no pending examination, investigation, audit, suit, action,
claim or proceeding relating to material Taxes of Parent or any of its
Subsidiaries, and no written notice thereof has been received by Parent or any
of its Subsidiaries, (iii) neither Parent nor any of its Subsidiaries has
received written notice of a determination by any Taxing Authority that any
material Tax amounts are owed by Parent or any of its Subsidiaries, which
determination has not been paid, compromised, or otherwise finally disposed of,
and, to Parent’s Knowledge, no such determination is proposed or threatened,
(iv) there are no Liens arising from or related to Taxes on or pending against
Parent or any of its Subsidiaries, or any of their properties, other than
statutory liens for Taxes that are not yet due and payable, and (v) neither
Parent nor any of its Subsidiaries has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to the
assessment or collection of any Tax, which waiver or extension remains in
effect.
 
  (b)           Neither Parent nor any of its Subsidiaries is a party to or is
bound by any Tax sharing, allocation or indemnification agreement or arrangement
(other than such an agreement or arrangement exclusively between or among Parent
and its Subsidiaries).  Neither Parent nor any of its Subsidiaries has ever been
a member of a consolidated, combined or unitary Tax group (other than such a
group consisting exclusively of Parent and its Subsidiaries).
 
  (c)           Neither Parent nor any of its Subsidiaries has constituted
either a “distributing corporation” or a “controlled corporation” (within the
meaning of Section 355(a)(1)(A) of the Code) in a distribution of stock
qualifying or intended to qualify for tax-free treatment under Section 355(a) of
the Code within the two-year period prior to the date of this Agreement.
 
43

--------------------------------------------------------------------------------


 
  (d)           Neither Parent nor any of its Subsidiaries has participated in
any “listed transaction” within the meaning of Treasury Regulation section
1.6011-4(b)(2).
 
  (e)           Parent and each of its Subsidiaries has complied in all material
respects with all applicable laws relating to the payment and withholding of
Taxes and has duly and timely withheld and paid over to the appropriate Taxing
Authority all amounts required to be so withheld and paid over under applicable
Laws.
 
  (f)           No claim has ever been made in writing by a Taxing Authority in
a jurisdiction where Parent or any of its Subsidiaries does not file Tax Returns
that it or may be subject to taxation by that jurisdiction, except as would not
have or reasonably be expected to have a Material Adverse Effect on Parent.
 
6.9           Title to Properties.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on Parent, (i) Parent
or a Subsidiary of Parent has good and valid title to all of the properties and
assets, tangible or intangible, reflected in the Parent Interim Financial
Statements as being owned by Parent or a Subsidiary of Parent, free and clear of
all Liens except for Permitted Liens, excluding properties and assets sold or
disposed of by Parent or a Subsidiary of Parent since the Parent Balance Sheet
Date in the ordinary course of business consistent with past practices and in
compliance with this Agreement, and (ii) Parent or a Subsidiary of Parent has
good and valid title to, or holds a valid and enforceable lease for or leasehold
interest in, all of the material personal property used or held for use in
Parent’s and its Subsidiaries’ businesses, free and clear of all Liens, except
for Permitted Liens, excluding properties and assets sold or disposed of by
Parent or its Subsidiaries since the Parent Balance Sheet Date in the ordinary
course of business consistent with past practices and in compliance with this
Agreement.
 
6.10          Real Property.  
 
  (a)           Schedule 6.10(a) sets forth the address of each Parent Owned
Real Property.  With respect to each Parent Owned Real Property, except as is
not having or would not reasonably be expected to have a Material Adverse Effect
on Parent:  (i) Parent or a Subsidiary of Parent (as the case may be and as
indicated on Schedule 6.10(a)) has, good and marketable title to such Parent
Owned Real Property, free and clear of all Liens, except Permitted Liens, (ii)
none of Parent or its Subsidiaries has leased or otherwise granted to any Person
the right to use or occupy such Parent Owned Real Property or any portion
thereof, and (iii) none of Parent or its Subsidiaries is a party to any
agreement or option to purchase any real property or interest therein.  Other
than the Parent Owned Real Property set forth or required to be set forth on
Schedule 6.10(a), neither Parent nor any of its Subsidiaries has ever owned any
real property.
 
44

--------------------------------------------------------------------------------


 
  (b)           Schedule 6.10(b) sets forth the address of each Parent Leased
Real Property, and a true, correct and complete list of all Parent Leases for
each such Parent Leased Real Property.  Except as set forth on Schedule 6.10(b),
Parent has delivered to the Company prior to the date hereof a true, correct and
complete copy of each such Parent Lease document, and in the case of any oral
Parent Lease, a written summary of the material terms of such Parent Lease, and
in each case any amendments thereto.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on Parent, (i) each
such Parent Lease is in full force and effect and is a legal, valid and binding
agreement of Parent or a Subsidiary of Parent, as applicable, and is enforceable
against Parent or a Subsidiary of Parent, as applicable, and to Parent’s
Knowledge, the other parties thereto, subject only to the General Enforceability
Exceptions, and each such Parent Lease shall continue to be in full force and
effect on the same terms immediately following the consummation of the
transactions contemplated hereby, and (ii) none of Parent or its Subsidiaries is
in breach or default under any such Parent Lease and no event has occurred
which, with notice or lapse of time or both, would constitute such a breach or
default by Parent or its Subsidiaries, as applicable, or, to Parent’s Knowledge,
any other party thereto under such Parent Lease.
 
  (c)           Except as is not having or would not reasonably be expected to
have a Material Adverse Effect on Parent, all of the buildings, fixtures and
improvements located on the Parent Owned Real Properties and all building
systems thereof are in good operating condition and repair (subject to normal
wear and tear) in all respects.
 
  (d)           There does not exist any actual or, to Parent’s Knowledge,
threatened or contemplated condemnation or eminent domain proceedings that
affect any Parent Owned Real Property or Parent Leased Real Property, or any
part thereof, and Parent has not received any notice of the intention of any
Governmental Authority or other Person to take or use all or any part thereof or
claiming any right to take or use all or any part thereof, except where any of
the above are not having or would not reasonably be expected to have a Material
Adverse Effect on Parent.
 
  (e)           Except as is not having or would not reasonably be expected to
have a Material Adverse Effect on Parent, each of Parent and its Subsidiaries
has all rights of access, rights of way, easements or surface use agreements
necessary or advisable for the conduct of its business in all material respects,
and there is no pending or, to Parent’s Knowledge, threatened Action by any
Governmental Authority or any other Person to cancel, terminate or modify such
rights of access.
 
6.11         Compliance with Laws.  Each of Parent and its Subsidiaries is in
compliance with and not in default under or in violation of any Law or Order
applicable to its business, operations, assets and employees conducting its
business, except where such non-compliance, default or violation is not having
or would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Parent.
 
6.12         Permits.  Parent and its Subsidiaries are in possession of all
Permits necessary for Parent and its Subsidiaries to own, lease and operate
their properties and assets or to carry on their businesses as they are now
being conducted (the “Parent Permits”), except where the failure to have any of
the Parent Permits is not having or would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect on Parent.  All
Parent Permits are in full force and effect, except where the failure to be in
full force and effect is not having or would not reasonably be expected to have
a Material Adverse Effect on Parent.
 
45

--------------------------------------------------------------------------------


 
6.13         Employee Benefits and Labor Matters.
 
  (a)           Schedule 6.13(a) sets forth a correct and complete list of:  (i)
all “employee benefit plans” (as defined in Section 3(3) of ERISA), (ii) all
material employment or individual consulting agreements, and (iii) all pension,
welfare benefit, bonus or other incentive compensation, stock purchase, equity
or equity-based compensation, deferred compensation, change in control, tax
gross up, severance, leave of absence, vacation, loans, salary continuation,
life insurance and educational assistance plan, policies or agreements, in each
case with respect to which Parent or any of its Subsidiaries has any obligation
or liability, contingent or otherwise, for current or former employees or
directors of Parent or any of its Subsidiaries (collectively, the “Parent
Plans”).  Schedule 6.13(a) separately sets forth each Parent Plan which is
subject to Title IV of ERISA, is a Multiemployer Plan, or is or has been subject
to Sections 4063 or 4064 of ERISA.
 
  (b)           Correct and complete copies of the following documents with
respect to each of the Parent Plans (other than a Multiemployer Plan) have been
delivered to the Company by Parent to the extent applicable:  (i) any plans and
related trust documents, insurance contracts or other funding arrangements, and
all amendments thereto, (ii) the most recent Forms 5500 and all schedules
thereto, (iii) the most recent actuarial report, if any, (iv) the most recent
IRS determination letter, and (v) the most recent summary plan descriptions or,
if none, the most recent summary or other description provided to participants
in such Parent Plan.
 
  (c)           The Parent Plans have been maintained, in all material respects,
in accordance with their terms and with all applicable provisions of ERISA, the
Code and other Laws.
 
  (d)           The Parent Plans intended to qualify under Section 401 or other
tax-favored treatment under of Subchapter B of Chapter 1 of Subtitle A of the
Code are so qualified, and any trusts intended to be exempt from federal income
taxation under the Code are so exempt, except for non-compliance which is not
having or would not reasonably be expected to have a Material Adverse Effect on
Parent.  To Parent’s Knowledge, nothing has occurred with respect to the
operation of the Parent Plans that could cause the loss of such qualification or
exemption, or the imposition of any liability, penalty or tax under ERISA or the
Code.
 
  (e)           Neither Parent nor any of its Subsidiaries contributes to or has
any liability or potential liability with respect to any Multiemployer Plan.
 
  (f)           There are no pending Actions arising from or relating to the
Parent Plans (other than routine benefit claims), and to Parent’s Knowledge,
there are no facts that could form the basis for any such Action.
 
  (g)           Except as set forth on Schedule 6.13(g), neither the execution
and delivery of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in any payment becoming due to any employee,
(ii) increase any benefits otherwise payable under any Parent Plan, (iii) result
in the acceleration of the time of payment or vesting of any such benefits under
any such plan, or (iv) require any contributions or payments to fund any
obligations under any Parent Plan.
 
46

--------------------------------------------------------------------------------


 
  (h)           There are no Parent Plans that obligate Parent or any of its
Subsidiaries to measure performance or to make any payments based upon or
calculated in relation to the EBITDA, revenue, or other financial or operational
metrics of Parent and its Subsidiaries on a combined basis in a manner that
would include the Company and its Subsidiaries following the Closing.
 
  (i)            Any individual who performs services for Parent or any of its
Subsidiaries (other than through a contract with an organization other than such
individual) and who is not treated as an employee of Parent or any of its
Subsidiaries for purposes of applicable taxes or the Parent Plans is and has
been properly treated in all material respects by Parent as not being an
employee for such purposes.
 
  (j)            None of the employees of Parent or its Subsidiaries is
represented in his or her capacity as an employee of Parent or any of its
Subsidiaries by any labor organization.  Neither Parent nor any of its
Subsidiaries has recognized any labor organization, nor has any labor
organization been elected as the collective bargaining agent of any employees,
nor has Parent or any of its Subsidiaries entered into any collective bargaining
agreement or union contract recognizing any labor organization as the bargaining
agent of any employees, nor is Parent or any of its Subsidiaries party to or
otherwise bound by any collective bargaining agreement or other agreement with
any labor organization.  There is no union organization activity involving any
of the employees of Parent or any of its Subsidiaries pending or, to Parent’s
Knowledge, threatened.  There is no picketing pending or, to Parent’s Knowledge,
threatened, and there are no strikes, slowdowns, work stoppages, other job
actions, lockouts, arbitrations, grievances or other labor disputes involving
any of the employees of Parent or any of its Subsidiaries pending or, to
Parent’s Knowledge, threatened.  There are no Actions against Parent or any of
its Subsidiaries pending or, to Parent’s Knowledge, threatened that could be
brought or filed with any Governmental Authority or arbitrator based on, arising
out of, in connection with, or otherwise relating to the employment or
termination of employment or failure to employ by Parent or any of its
Subsidiaries, of any individual, which if adversely determined against Parent or
any of its Subsidiaries, would reasonably be expected to have a Material Adverse
Effect on Parent.  Parent and its Subsidiaries are in compliance in all material
respects with all Laws relating to the employment of labor, including all such
Laws relating to wages, hours, WARN, collective bargaining, discrimination,
civil rights, safety and health, workers’ compensation and the collection and
payment of withholding and/or social security taxes and any similar tax.  There
has been no “mass layoff” or “plant closing” (as defined by WARN) with respect
to Parent or any of its Subsidiaries since December 31, 2008.
 
6.14         Material Contracts.  Set forth on Schedule 6.14 is a true, correct
and complete list of each of the following types of Contracts to which Parent or
any of its Subsidiaries are a party or by which any of their respective
properties or assets are bound as of the date of this Agreement:
 
   (a)           Contracts made or entered into outside of the ordinary course
of business and that limit or otherwise restrict in any material respect Parent
or any of its Subsidiaries (or, after the Effective Time, the Surviving
Corporation, Parent or any of their respective Subsidiaries) from engaging or
competing in any material line of business in any location or with any Person;
 
47

--------------------------------------------------------------------------------


 
  (b)           Contracts made or entered into outside of the ordinary course of
business and that include any material exclusive dealing arrangement or any
other material arrangement that grants any material right of first refusal or
material right of first offer or similar material right or that limits or
purports to limit in any material respect the ability of Parent or its
Subsidiaries (or, after the Effective Time, the Surviving Corporation, Parent or
any of their respective Subsidiaries) to own, operate, sell, transfer, pledge or
otherwise dispose of any material assets or business;
 
  (c)           Contracts evidencing a joint venture, alliance or partnership
agreement;
 
  (d)           Contracts relating to the borrowing of money or to mortgaging,
pledging or otherwise placing a Lien (other than a Permitted Lien) on any
portion of the assets of Parent or any of its Subsidiaries;
 
  (e)           Contracts evidencing indebtedness for borrowed money or any
guarantees of any obligation in respect of indebtedness for borrowed money or
other material guarantees;
 
  (f)           bonds, debentures, notes, or other debt securities;
 
  (g)           Contracts containing an obligation to pay a deferred purchase
price for property, assets or services (including any obligation in respect of
earnout payments, noncompete payments and similar payments) other than
obligations with respect to trade payables or other obligations incurred in the
ordinary course of business;
 
  (h)           interest rate swap agreements, forward rate agreements, interest
rate cap or collar agreements or other financial agreements or arrangements
entered into for the purpose of limiting or managing interest rate risks;
 
  (i)            leases or other Contracts under which Parent or any of its
Subsidiaries is the lessee of, or holds or operates any personal property owned
by another Person, for which the annual rent exceeds $250,000;
 
  (j)            Contracts or group of related Contracts with the same party for
the purchase of products or services, under which the undelivered balance of
such products and services has a selling price in excess of $500,000;
 
  (k)           Contracts or group of related Contracts with the same party for
the sale of products or services, under which the undelivered balance of such
products or services has a sales price in excess of $500,000;
 
  (l)            Contracts relating to (i) the licensing of Intellectual
Property by Parent or any of its Subsidiaries to a third party or by a third
party to Parent or any of its Subsidiaries, in each case involving consideration
in excess of $250,000 per annum or (ii) material Intellectual Property
cross-licensing arrangements;
 
  (m)          Contracts related to the acquisition or disposition by Parent or
any of its Subsidiaries of any operating business or the equity interests of any
other Person;
 
48

--------------------------------------------------------------------------------


 
  (n)          consulting, broker or management services agreements or Contracts
for the employment of any officer, employee or other Person or severance
agreement, pursuant to which the annual base salary for any such officer,
employee or other Person is greater than $100,000;
 
  (o)           Contracts pursuant to which Parent or any of its Subsidiaries
lends money to any other Person;
 
  (p)           material Contracts relating to the distribution, marketing,
sale, advertising or promotion of Parent’s or any of its Subsidiaries’ products
or services;
 
  (q)           Contracts relating to the subcontracting of material services to
third parties; and
 
  (r)            leases that have been or are required to be capitalized under
GAAP.
 
All such Contracts listed or required to be listed on Schedule 6.14 are referred
to herein as “Parent Material Contracts.”
 
  Except as set forth on Schedule 6.14, each Parent Material Contract is valid
and binding and in full force and effect and, to Parent’s Knowledge, enforceable
against the other party or parties thereto in accordance with its terms, subject
only to the General Enforceability Exceptions.  Except as set forth on
Schedule 6.14, neither Parent nor any of its Subsidiaries, nor to Parent’s
Knowledge any other party to a Parent Material Contract, has materially violated
any provision of, or taken or failed to take any act which, with or without
notice, lapse of time, or both, would constitute a material default under the
provisions of such Parent Material Contract, and neither Parent nor any of its
Subsidiaries has received written notice that it has materially breached,
violated or defaulted under any Parent Material Contract.
 
6.15         Legal Proceedings.  Except as set forth on Schedule 6.15, (i) there
is no investigation or review pending (or, to Parent’s Knowledge, threatened) by
any Governmental Authority with respect to Parent or any of its Subsidiaries,
and (ii) there are no Actions pending or, to Parent’s Knowledge, threatened
against Parent or any of its Subsidiaries or their respective assets, and there
are no Orders that, in the case of clause (i) or (ii) or, to Parent’s Knowledge,
otherwise question the validity of this Agreement or the transactions
contemplated hereby or that are having or would reasonably be expected to have a
Material Adverse Effect on Parent.
 
6.16         Intellectual Property.
 
  (a)           Schedule 6.16(a) sets forth a complete and accurate list of all
Registered Intellectual Property owned, filed or applied for by Parent or any of
its Subsidiaries, including, for each item of Registered Intellectual Property
(i) the record owner (and, if different from the record owner, the beneficial
owner) of such item of Registered Intellectual Property, (ii) the jurisdiction
in which such item of Registered Intellectual Property has been issued or
registered or is pending and (iii) the date and number of such item of
Registered Intellectual Property.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on Parent, the
Registered Intellectual Property owned, filed or applied for by Parent or any of
its Subsidiaries is subsisting and, to Parent’s Knowledge, valid and
enforceable.
 
49

--------------------------------------------------------------------------------


 
  (b)           Parent and its Subsidiaries own or have sufficient rights to use
all material Parent Intellectual Property as the same is used, sold, licensed
and exploited in the respective businesses of Parent and its Subsidiaries as
currently conducted, and the Parent Intellectual Property owned by or licensed
to Parent or any of its Subsidiaries includes all material Intellectual Property
and Technology necessary and sufficient for Parent and its Subsidiaries to
conduct their respective businesses as currently conducted.
 
  (c)           To Parent’s Knowledge, (i) neither the conduct of the business
of Parent or any of its Subsidiaries (including the manufacture, use, licensing,
offering for sale, sale, importation, exportation or other exploitation of any
products or services in connection with the business of Parent or any of its
Subsidiaries) nor any of the Parent Intellectual Property (or the use, practice
or exploitation thereof) infringes, constitutes or results from a
misappropriation of or violates any Intellectual Property rights of any Person
and (ii) except as is not having or would not reasonably be expected to have a
Material Adverse Effect on Parent, none of the Parent Intellectual Property
owned by or exclusively licensed to Parent or any of its Subsidiaries is being
infringed, misappropriated or violated by any Person.
 
  (d)           There are no claims pending or, to Parent’s Knowledge,
threatened against Parent or any of its Subsidiaries (i) alleging that Parent or
any of its Subsidiaries is infringing, misappropriating or violating any
Intellectual Property of any Person or (ii) challenging the ownership, use,
validity or enforceability of any material Parent Intellectual
Property.  Neither Parent nor any of its Subsidiaries has made any written or,
to Parent’s Knowledge, unwritten claims against any Person alleging that any
Person is infringing, misappropriating or violating any material Parent
Intellectual Property owned by or exclusively licensed to Parent or any of its
Subsidiaries.
 
  (e)           Parent and each of its Subsidiaries have taken reasonable
measures to protect the confidentiality of all material Trade Secrets owned by
Parent or any of its Subsidiaries.
 
  (f)           Schedule 6.16(f) sets forth a complete and accurate list of all
Software developed by or for, or exclusively licensed to, Parent or any of its
Subsidiaries (“Parent Software”).  Neither Parent nor any of its Subsidiaries
has licensed or provided to any Person any source code or related source code
materials for any material Parent Software.  No open source Software, free
Software, “shareware” or other Software distributed under any similar
distribution models is incorporated or embedded in or distributed with, or was
or is used in connection with the development, maintenance or operation of, any
Parent Software in a manner that requires or obligates Parent or any of its
Subsidiaries to make available, disclose, contribute, distribute or license the
source code for any material Parent Software to any Person (including the open
source community).
 
  (g)           The consummation of the transactions contemplated by this
Agreement will not result in the loss or impairment of any right of Parent or
any of its Subsidiaries to own, use, sell, license or exploit any material
Parent Intellectual Property.
 
50

--------------------------------------------------------------------------------


 
  (h)           Except as is not having or would not reasonably be expected to
have a Material Adverse Effect on Parent, (i) the IT Systems owned, leased or
licensed by Parent or any of its Subsidiaries are adequate and sufficient in all
material respects (including with respect to working condition and capacity) for
the operation of the respective businesses of Parent and its Subsidiaries as
currently conducted, and (ii) Parent and each of its Subsidiaries have taken
reasonable measures to protect the confidentiality, integrity and security of
such IT Systems (and any Software, data or information stored thereon).
 
  (i)           Parent and each of its Subsidiaries have established privacy
compliance policies and are in compliance with, and have been in compliance with
for the two year period prior to the date hereof, their respective privacy
policies and any Laws relating to personal identifiable information.
 
6.17         Insurance.
 
  (a)           Schedule 6.17(a) sets forth (i) a true and complete list of all
material policies of insurance covering Parent and its Subsidiaries and their
respective businesses as of the date hereof (each a “Parent Policy” and
collectively, the “Parent Policies”), and (ii) the name of the insurer and the
name of the policyholder, period of coverage, amount of coverage, amount of any
deductible, the annual premium and the general type of coverage provided under
such Parent Policy.
 
  (b)           Except as set forth on Schedule 6.17(b) or except as is not
having or would not reasonably be expected to have a Material Adverse Effect on
Parent, (i) each Parent Policy is in full force and effect, all premiums due
thereon have been paid in full and Parent and its Subsidiaries are in compliance
with the terms and conditions of such Parent Policy, (ii) neither Parent nor any
of its Subsidiaries is in breach or default under any Parent Policy and (iii) no
event has occurred which, with notice or lapse of time, would constitute such
breach or default, or permit termination or modification, under any Parent
Policy.
 
6.18         Environmental Matters.  Except as is not having or would not
reasonably be expected to have a Material Adverse Effect on Parent:
 
  (a)           the operations of Parent and each of its Subsidiaries are and
have been in compliance with all applicable Environmental Laws, which compliance
includes obtaining, maintaining in good standing and complying with all
Environmental Permits;
 
  (b)           no claim has been made or is pending, or to Parent’s Knowledge,
threatened against Parent or any of its Subsidiaries alleging either or both
that Parent or any of its Subsidiaries may be in violation of any Environmental
Law or Environmental Permit, or may have any liability under any Environmental
Law;
 
  (c)           to Parent’s Knowledge, no facts, circumstances or conditions
exist with respect to Parent or any of its Subsidiaries or any property
currently or formerly owned, operated or leased by Parent or any of its
Subsidiaries or any property to which Parent or any of its Subsidiaries arranged
for the disposal or treatment of Hazardous Materials that could adversely affect
Parent’s compliance with Environmental Laws and Environmental Permits or could
reasonably be expected to result in Parent or any of its Subsidiaries incurring
unbudgeted Environmental Costs and Liabilities;
 
51

--------------------------------------------------------------------------------


 
  (d)          the transactions contemplated hereby do not require the consent
of or filings with any Governmental Authority with jurisdiction over Parent or
any Subsidiary of Parent with respect to environmental matters; and
 
  (e)          Parent has provided to the Company all environmentally related
audits, studies, reports, analyses and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of Parent or any of its Subsidiaries.
 
6.19         Absence of Certain Changes or Events.  
 
  (a)          Since the Parent Balance Sheet Date, (i) Parent and its
Subsidiaries have conducted, in all material respects, their respective
businesses and operations in the ordinary course of business consistent with
past practices, (ii) there has not occurred any change, occurrence or
development that has had or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect on Parent, (iii) none of Parent
or any of its Subsidiaries have experienced any damage, destruction, casualty or
loss materially and adversely affecting any material assets, properties or
business of Parent or any of its Subsidiaries, and (iv) Parent and its
Subsidiaries have not (except as expressly contemplated by the parties hereto in
connection with the transactions contemplated hereby):
 
  (i)           incurred, assumed, guaranteed, prepaid or otherwise become
liable for any indebtedness for borrowed money, except for (A) financing of
equipment or vehicle purchases incurred in the ordinary course of business or
(B) indebtedness under its senior credit facility with PNC Bank, N.A.;
 
  (ii)          except in the ordinary course of business consistent with past
practice, (A) sold, assigned, licensed, transferred, conveyed, leased or
otherwise disposed of, any material property or assets, including the capital
stock of its Subsidiaries, (B) mortgaged or encumbered, or permitted, allowed or
suffered to be encumbered, any property or assets other than Permitted Liens, or
(C) canceled any debts owed to or claims, or waived or released any material
right, held by Parent or its Subsidiaries;
 
  (iii)         acquired (by merger, consolidation, stock or asset purchase or
otherwise) any Person or any business, division or material assets of any Person
or executed, entered into or agreed upon any letter of intent, term sheet or
similar arrangement, whether binding or non-binding, to so acquire any Person or
any business, division or material assets;
 
  (iv)        made any capital expenditures, loans, advances or capital
contributions to, or investments in, any other Person in excess of $250,000 in
the aggregate;
 
  (v)         terminated any Contracts that would constitute a Parent Material
Contract if it was in existence as of the date hereof, except Contracts made in
the ordinary course of business consistent with past practice, or amended,
supplemented or waived any rights under any existing Parent Material Contract;
 
52

--------------------------------------------------------------------------------


 
  (vi)        made any investments in or loans to, paid any fees or expenses to,
entered into or modified any Contract with, or forgiven any loans to any
Affiliate, Subsidiary, or director, officer, or employee of Parent (including
any of its Affiliates or Subsidiaries);
 
  (vii)       entered into, committed to enter into, adopted, amended or
terminated any Contract relating to the compensation or severance of any
employee of Parent or its Subsidiaries (including any change-in-control
agreements) other than in the ordinary course of business or pursuant to annual
compensation reviews in the ordinary course of business consistent with past
practice or Contracts providing for payments not exceeding $100,000 annually and
for a term not exceeding one year;
 
  (viii)      taken any action to increase or accelerate the vesting or payment
(or fund or in any other way secure the payment) of compensation or benefits of
any current or former director, officer, or employee (except for new hires,
promotions, or increases in hourly wage rates in the ordinary course of business
consistent with past practice);
 
  (ix)         granted any severance or termination pay to any current or former
director, officer, employee or consultant, except as required by an existing
Parent Plan or Contract;
 
  (x)          amended any Parent Plan to increase the benefits available
thereunder, other than scheduled changes in the ordinary course of business
consistent with past practice or created any new Parent Plan;
 
  (xi)         made any material change to its accounting (including Tax
accounting) methods, principles or practices, except as may be required by GAAP
or applicable Law, including changing any actuarial or other assumptions used to
calculate funding obligations with regard to any Parent Plan or changing the
manner in which contributions to such plans are made or the basis on which such
contributions are determined;
 
  (xii)        made or changed any material election concerning Taxes or Tax
Returns, filed any material amended Tax Return, entered into any closing
agreement with respect to Taxes, settled any material Tax claim or assessment or
surrendered any right to claim a material refund of Taxes or obtained any Tax
ruling;
 
  (xiii)       taken any action, or failed to take any action, which action or
failure to act would reasonably be expected to cause the Merger to fail to
qualify as a “reorganization” within the meaning of Section 368(a) of the Code;
 
 (xiv)       settled or compromised any Action, or released, dismissed or
otherwise disposed of any Action, other than settlements, compromises, releases,
dismissals or dispositions of an Action that involve the payment of monetary
damages not in excess of $50,000 individually or $125,000 in the aggregate by
Parent or any Subsidiary of Parent and do not involve any material injunctive or
other non-monetary relief or impose restrictions on the business or operations
of Parent or any of its Subsidiaries;
 
53

--------------------------------------------------------------------------------


 
  (xv)        entered into interest rate swaps and other similar hedging
arrangements other than for purposes of offsetting a bona fide exposure
(including counterparty risk); or
 
  (xvi)       agreed or committed to do any of the foregoing.
 
  (b)          Since the Parent Balance Sheet Date, Parent and its Subsidiaries
have not taken any action or inaction outside of the ordinary course of business
consistent with past practices with the intent of reducing working capital,
including accelerating or decelerating any scheduled receipts or payments or
incurring any additional indebtedness for borrowed money (except for (i)
financing of equipment or vehicle purchases incurred in the ordinary course of
business or (ii) indebtedness under its senior credit facility with PNC Bank,
N.A.).  Since the Parent Balance Sheet Date, Parent and its Subsidiaries have
not declared or paid any dividends or distributions (whether in cash, stock or
property or any combination thereof) or repurchased any shares of capital stock
or other equity interests.
 
6.20         Customers and Suppliers.  Schedule 6.20 sets forth (i) each of
Parent’s and its Subsidiaries’ ten largest customers as a percentage of Parent’s
consolidated revenue for the year ended June 30, 2009 and (ii) each of Parent’s
and its Subsidiaries’ ten largest suppliers as a percentage of Parent’s
consolidated purchases for the year ended June 30, 2009.  Except as set forth on
Schedule 6.20, since June 30, 2009, no customer or supplier listed or required
to be listed on Schedule 6.20 has terminated its relationship with Parent or any
of its Subsidiaries or materially reduced or changed the price, volume or other
terms of its business with Parent or any of its Subsidiaries and, to Parent’s
Knowledge, no such customer or supplier has notified Parent or any of its
Subsidiaries that it intends to terminate or materially reduce or change the
pricing, volume or other terms of its business with Parent or any of its
Subsidiaries.
 
6.21         No Brokers.  Except for Duff & Phelps, LLC and Duff & Phelps
Securities, LLC and as set forth on Schedule 6.21, no broker, finder or similar
agent has been employed by or on behalf of Parent or any of its Subsidiaries,
and no Person with which Parent or any of its Subsidiaries has had any dealings
or communications of any kind is entitled to any brokerage commission, finder’s
fee or any similar compensation in connection with this Agreement or the
transactions contemplated hereby.  Parent has made available to the Company, for
informational purposes only, a true and complete copy of all agreements between
Parent or any of its Subsidiaries and Duff & Phelps, LLC and Duff & Phelps
Securities, LLC, pursuant to which such firm would be entitled to any payment
relating to this Agreement or the transactions contemplated hereby.
 
6.22         Opinion of Financial Advisors.  The Parent Board has received an
opinion of Duff & Phelps, LLC, dated on or about the date of this Agreement, a
copy of which will be provided, solely for informational purposes only, to the
Company promptly after the date hereof.
 
6.23         No Undisclosed Liabilities.  Neither Parent nor any of its
Subsidiaries has any obligation or liability (whether or not accrued, absolute,
contingent, unliquidated or otherwise), except for (i) liabilities specifically
reflected and reserved against on the Parent Balance Sheet, (ii) liabilities
permitted or contemplated by this Agreement, (iii) liabilities that have arisen
after the Parent Balance Sheet Date in the ordinary course of business
consistent with past practices that are not material, individually or in the
aggregate, to Parent and its Subsidiaries taken as a whole, (iv) liabilities
listed on Schedule 6.23 or (v) liabilities that would not reasonably be expected
to have a Material Adverse Effect on Parent and its Subsidiaries, taken as a
whole.
 
54

--------------------------------------------------------------------------------


 
6.24         Antitakeover Statutes and Related Matters.  Parent has taken all
action necessary to exempt the Merger, this Agreement and the transactions
contemplated hereby from the supermajority voting provisions of Section 203 of
the DGCL, and, accordingly, neither such Section 203 nor any other anti-takeover
or similar statute or regulation applies or purports to apply to any such
transactions.  To Parent’s Knowledge, no other “control share acquisition,”
“fair price,” “moratorium” or other anti-takeover laws enacted under U.S. state
or federal laws apply to the Merger, this Agreement or any of the transactions
contemplated hereby.
 
6.25         No Additional Representations.  Parent and Merger Sub acknowledge
that the Company makes no representation or warranty as to any matter whatsoever
except as expressly set forth in this Agreement or in any certificate delivered
by the Company to Parent or Merger Sub in accordance with the terms hereof, and
specifically (but without limiting the generality of the foregoing) that the
Company makes no representation or warranty with respect to (i) any projections,
estimates or budgets delivered or made available to Parent or Merger Sub (or any
of their respective Affiliates or Representatives) of future revenues, results
of operations (or any component thereof), cash flows or financial condition (or
any component thereof) of the Company and its Subsidiaries or (ii) the future
business and operations of the Company and its Subsidiaries.
 
ARTICLE VII
 
COVENANTS AND AGREEMENTS
 
7.1           Charter Amendment; Conversion of Parent Series A Preferred.  From
and after the Closing, Parent shall use its commercially reasonable efforts to
cause the approval of an amendment and restatement to Parent’s Certificate of
Incorporation in the form attached hereto as Exhibit K (the “Charter
Amendment”).  In connection with this requirement, subject to applicable Law and
Parent obtaining all necessary consents and approvals, Parent shall use its
commercially reasonable efforts to cause (i) the Parent Board to resolve to
recommend that Parent’s stockholders approve the Charter Amendment and direct
that the Charter Amendment be submitted to Parent’s stockholders for approval,
(ii) an irrevocable written consent (the “Parent Stockholder Consent”) to be
executed and delivered by the requisite number of Parent’s stockholders to
approve the Charter Amendment and (iii) the preparation of an information
statement in accordance with Regulation 14C promulgated under the Exchange Act
(the “Information Statement”) and shall (A) file such Information Statement with
the SEC not later than ten Business Days after Parent’s receipt of the Parent
Stockholder Consent and (B) mail such Information Statement to the Parent’s
stockholders that did not execute and deliver the Parent Stockholder Consent
(along with notice of the Parent Stockholder Consent in accordance with
Section 228 of the DGCL and Parent’s certificate of incorporation and bylaws)
not later than five Business Days after Parent’s receipt of confirmation that
the SEC has no further comments on the Information Statement.  The Information
Statement shall provide that the Charter Amendment will become effective 20 days
after the Information Statement is mailed to such stockholders, and Parent shall
file the Charter Amendment with the Secretary of State of the State of Delaware
on the first Business Day after such 20-day period has expired.  Parent agrees
that upon the filing with and acceptance by the Secretary of State of the State
of Delaware of the Charter Amendment, the Parent Series A Preferred Stock shall
automatically convert to Parent Common Stock in accordance with the terms of the
Certificate of Designation for the Series A Preferred Stock, and there shall be
no shares of Parent Series A Preferred Stock outstanding immediately after such
conversion.
 
55

--------------------------------------------------------------------------------


 
7.2           Controlling Stockholders.  As of the date hereof, Parent, the
Sponsor Funds and HM Unitek Coinvest, LP (collectively, the “Controlling
Stockholders”) have entered into the Voting Agreement attached hereto as
Exhibit L whereby the Controlling Stockholders have irrevocably agreed, among
other things, to approve the Charter Amendment in accordance with the terms and
conditions set forth therein.
 
7.3           Special Committee; Certain Negative Covenants.  Parent shall cause
a special committee of its board of directors (the “Special Committee”) to be
established immediately after the Closing, with the Special Committee consisting
of three members of the Parent Board, comprised of the two current directors
(each, including any duly appointed successor, a “Continuing Director Designee”)
of the Parent Board set forth on Exhibit M under the heading “Continuing
Directors” and one Independent Director (including any duly appointed successor,
the “Independent Director Designee”) appointed by a majority-in-interest of the
Parent Board.  In the event that (i) a Continuing Director Designee ceases to
serve as a member of the Parent Board or the Special Committee, the resulting
vacancy on the Special Committee shall be filled with a member of the Parent
Board to be chosen by the other Continuing Director Designee, or in the absence
thereof by the Parent Representative, or (ii) the Independent Director Designee
ceases to serve as a member of the Parent Board or the Special Committee, the
resulting vacancy on the Special Committee shall be filled with an Independent
Director to be chosen by a majority-in-interest of the Parent Board, and the
Parent will take all such actions as are necessary to cause such replacements to
be made in accordance with this sentence.  Parent shall not increase or decrease
the number of members on the Special Committee.  Parent shall provide
appropriate funding, as determined by the Special Committee, for the payment to
any advisors or legal counsel retained by the Special Committee and for ordinary
administrative expenses of the Special Committee that are necessary or
appropriate in carrying out its duties.  From and after the Closing, until such
time as the Special Committee ceases to exist in accordance with the terms of
the Charter Amendment, Parent and its Subsidiaries shall not take any of the
following actions without the prior approval of a majority of the members of the
Special Committee:
 
  (a)           amend or in any way modify the certificate of incorporation of
Parent (other than as set forth in the Charter Amendment), any certificate of
designation, Parent’s bylaws or any other agreement of Parent or any of its
Subsidiaries, in each case, in a way that would (i) amend or modify the rights,
privileges or preferences of the Parent Series A Preferred Stock or the Parent
Series B Preferred Stock or (ii) amend or modify the provisions regarding the
rights of the Special Committee;
 
  (b)           issue any additional shares of the Parent Series A Preferred
Stock or the Parent Series B Preferred Stock to any Affiliated Party, other than
pursuant to the Credit Support Agreement;
 
56

--------------------------------------------------------------------------------


 
(c)           amend or in any way modify, or waive any right with respect to,
any term or provision of the BMO Loan Documents, except as set forth in the
Credit Support Agreement;
 
(d)           refinance or otherwise restructure the BMO Loan, except as set
forth in the Credit Support Agreement;
 
(e)           for so long as the Controlling Stockholders collectively own
beneficially or of record or otherwise have the right to vote or consent with
respect to at least thirty five percent (35%) of the total number of the
then-outstanding shares of Parent Common Stock (including Parent Preferred Stock
calculated on an as-if-converted basis), enter into, amend, modify or
supplement, or permit any Subsidiary to enter into, amend, modify or supplement,
any agreement, transaction, commitment or arrangement with any Affiliated Party
(including any securities issuance), except for employment arrangements and
benefit programs (including equity incentive plans) as approved by the Parent
Board or the compensation committee of the Parent Board and except as otherwise
expressly contemplated by this Agreement;
 
(f)           amend, modify or supplement any provision of, or agree to the
buyout of, the HM Monitoring and Oversight Agreement other than as permitted
therein; or
 
(g)           make any determination as to the form of payment of any fees or
interest payments owed pursuant to the Credit Support Agreement; provided, that
if any of the Unitek Credit Agreements do not permit the borrowers thereunder to
make dividends to the Obligors (as defined in the Credit Support Agreement) to
pay such fees or interest payments in cash, then such fees and interest payments
shall be paid in shares of Parent Series B Preferred Stock; provided, further,
that if the Special Committee has not made a determination as to such payment
before it is due, then such payment shall be paid in shares of Parent Series B
Preferred Stock.
 
Also, the Special Committee shall have the right at any time to cause the Parent
Board to discuss and take such actions as are reasonably necessary to determine
if the BMO Loan could be refinanced on terms more favorable to Parent and its
Subsidiaries (or otherwise repaid or eliminated), and in such case the Parent
Board shall have the obligation to review with Parent’s management and third
party advisors any alternative financing options and the Parent Board shall have
the obligation to consider in good faith taking such action as is reasonably
necessary to refinance the BMO Loan on more favorable terms to Parent and its
Subsidiaries than those in place at such time; provided, however, that such
right may only be exercised two times by members of the Special Committee in the
aggregate during any twelve-month period.
 
Lastly, the Special Committee shall have the right, power, and authority to
specifically enforce the right to approve certain actions requiring the consent
of the Special Committee or to specifically enforce the rights of Parent and its
Subsidiaries or the Special Committee with respect to any covenants, in each
case as and only to the extent set forth herein and in any of the agreements
included as exhibits to this Agreement in which the Special Committee is
expressly granted third party beneficiary rights.
 
7.4           Company Stock Options.  Parent shall cause there to be no further
options or other Rights granted on or after the Closing Date pursuant to the
Company Stock Option Plan, and shall cause there to be a Registration Statement
filed on Form S-8 with the SEC as promptly as practicable following the
Effective Time with respect to all shares of Parent Common Stock into which
grants outstanding prior to the Effective Time under the Company Stock Option
Plan are exercisable or may become exercisable following the Effective Time.

 
57

--------------------------------------------------------------------------------

 
 
7.5          Indemnification.
 
(a)           For a period of six years after the Closing Date, Parent shall
not, and shall not permit the Surviving Corporation or any of its Subsidiaries
to amend, repeal or modify any provision in Parent’s, the Surviving
Corporation’s or any of their respective Subsidiaries’ certificate or articles
of incorporation or bylaws (or other organizational documents) or in any
indemnification agreements, if any, in effect immediately prior to the Effective
Time, relating to the exculpation or indemnification (or advancement of expenses
provisions with respect thereto) of any officers, employees, members, managers
and directors (unless required by Law), it being the intent of the parties
hereto that the past and present officers, employees, members, managers and
directors of Parent, the Company and their respective Subsidiaries shall
continue to be entitled to such exculpation and indemnification (and advancement
of expenses provisions with respect thereto) to the full extent provided in such
certificate or articles of incorporation or bylaws (or other organizational
documents) or indemnification agreements.  From and after the Effective Time,
Parent shall assume, be jointly and severally liable for, and honor, guaranty
and stand surety for, and shall cause the Surviving Corporation and its and
Parent’s Subsidiaries to honor, in accordance with their respective terms, each
of the covenants contained in this Section 7.5 without limit as to time.
 
(b)           At and after the Effective Time, each of Parent and the Surviving
Corporation shall, to the fullest extent permitted under applicable Law,
indemnify and hold harmless each current and former director, member, manager,
officer or employee of Parent, the Company or any of their respective
Subsidiaries and each Person who served as a director, manager, officer, member,
trustee or fiduciary of another corporation, partnership, joint venture, trust,
pension or other employee benefit plan or enterprise if such service was at the
request or for the benefit of Parent, the Company or any of their respective
Subsidiaries (each, together with such Person’s heirs, executors or
administrators, a “D&O Indemnified Party”) against any costs or expenses
(including advancing attorneys’ fees and expenses in advance of the final
disposition of any claim, suit, proceeding or investigation to each D&O
Indemnified Party to the fullest extent permitted by law), judgments, fines,
losses, claims, damages, liabilities and amounts paid in settlement in
connection with any actual or threatened Action, arising out of, relating to or
in connection with any action or omission occurring or alleged to have occurred
whether before or after the Effective Time (including acts or omissions in
connection with such Persons serving as an officer, member, manager, director or
other fiduciary in any entity if such service was at the request or for the
benefit of Parent or the Company, as applicable).  In the event of any such
Action, Parent and the Surviving Corporation shall cooperate with the D&O
Indemnified Party in the defense of any such Action.

 
58

--------------------------------------------------------------------------------

 

(c)           For a period of six years from the Effective Time, Parent shall
cause to be maintained in effect (i) the coverage provided by the policies of
directors’ and officers’ liability insurance and fiduciary liability insurance
in effect as of immediately prior to the Effective Time maintained by Parent,
the Company and their respective Subsidiaries with respect to matters arising on
or before the Effective Time and/or (ii) a “tail” policy under the Parent’s and
the Company’s existing directors’ and officers’ insurance policy that covers
those Persons who are currently covered by Parent’s and the Company’s directors’
and officers’ insurance policy in effect as of the date hereof for actions and
omissions occurring on or prior to the Effective Time, is from a carrier with
comparable credit ratings to Parent’s or the Company’s, as applicable, existing
directors’ and officers’ insurance policy carrier and contains terms and
conditions that are no less favorable to the insured than those of Parent’s or
the Company’s, as applicable, directors’ and officers’ insurance policy in
effect as of the date hereof; provided, however, that, after the Effective Time,
Parent shall not be required to pay annual premiums in excess of 300% of the
last annual premium paid by Parent or the Company, as applicable, prior to the
date hereof in respect of the coverages required to be obtained pursuant hereto,
but in such case shall purchase as much coverage as reasonably practicable for
such amount.
 
(d)           Parent shall pay all reasonable expenses, including reasonable
attorneys’ fees, that may be incurred by any D&O Indemnified Party in enforcing
the indemnity and other obligations provided in this Section 7.5.
 
(e)           The rights of each D&O Indemnified Party hereunder shall be in
addition to, and not in limitation of, any other rights such D&O Indemnified
Party may have under the certificate of incorporation or bylaws or other
organization documents of Parent, the Company or any of their respective
Subsidiaries or the Surviving Corporation, any other indemnification
arrangement, the DGCL (or any other applicable Law) or
otherwise.  Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 7.5 shall survive the consummation of the Merger and
expressly are intended to benefit, and are enforceable by, each of the D&O
Indemnified Parties.
 
(f)           If Parent, the Surviving Corporation or any of its successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger, or (ii) transfers or conveys all or substantially all of its properties
and assets to any Person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Parent or
the Surviving Corporation, as the case may be, shall assume the obligations set
forth in this Section 7.5.
 
7.6          Further Assurances; Cooperation.  From and after the Closing, the
parties hereto agree to execute and deliver all documents, provide all
information and take such actions as may be requested by another party hereto
and as may be reasonably necessary or appropriate to achieve the purposes of
this Agreement.
 
7.7         Employees and Employee Benefits.
 
(a)           Parent and the Company agree to honor, and to cause the Surviving
Corporation and each of their respective Subsidiaries to honor, from and after
the Effective Time, all of the Parent Plans in accordance with their terms as in
effect immediately before the Effective Time, subject to any amendment or
termination thereof that may be permitted by their terms.

 
59

--------------------------------------------------------------------------------

 
 
(b)           For purposes of eligibility and vesting (other than for benefit
accrual under a defined benefit plan) as well as for purposes of calculating
vacation or severance benefits, if applicable, under the employee benefit plans
of Parent, the Company and their Subsidiaries or the Surviving Corporation and
its Subsidiaries providing benefits to employees of Parent and its Subsidiaries
as of the Closing (the “Parent Employees”) after the Effective Time (the “New
Plans”), each Parent Employee shall be credited with his or her years of service
with Parent and its Affiliates before the Effective Time, to the same extent as
such Parent Employee was entitled, before the Effective Time, to credit for such
service under any similar Parent Plans, provided that such service will not be
credited to the extent it would result in duplication of benefits.  In addition,
and without limiting the generality of the foregoing: (i) each Parent Employee
shall be immediately eligible to participate, without any waiting time, in any
and all New Plans to the extent coverage under such New Plan replaces coverage
under a comparable Parent Plan in which such Parent Employee participated
immediately before the Effective Time (such plans, the “Old Plans”); and (ii)
for purposes of each New Plan providing medical, dental, pharmaceutical and/or
vision benefits to any Parent Employee, Parent and the Company shall cause, or
cause the Surviving Corporation and each of their respective Subsidiaries to
cause, all pre-existing condition exclusions and actively-at-work requirements
of such New Plan to be waived for such employee and his or her covered
dependents to the extent such requirements would not have applied under the
comparable Parent Plan that employee and his or her covered dependents
participated in prior to the Effective Time, and Parent and the Company shall
cause, or cause the Surviving Corporation and each of their respective
Subsidiaries to cause, any eligible expenses incurred by such employee and his
or her covered dependents during the portion of the applicable plan year ending
on the date such employee’s participation in the corresponding New Plan begins
to be taken into account under such New Plan for purposes of satisfying all
deductible, co-insurance and maximum out-of-pocket requirements applicable to
such employee and his or her covered dependents for the applicable plan year as
if such amounts had been paid in accordance with such New Plan.  The applicable
plan year shall be either the plan year of the Old Plan or the New Plan, as
elected by the Surviving Corporation.
 
7.8           Certain Transfer Taxes.  The Company and Parent shall cooperate in
the preparation, execution and filing of all returns, questionnaires,
applications or other documents regarding any real property transfer or gains,
sales, use, transfer, value added, stock transfer and stamp Taxes, any transfer,
recording, registration and other fees and any similar Taxes which are payable
under applicable Law in connection with the transactions contemplated by this
Agreement.  Any liability arising out of any real estate transfer Tax with
respect to interests in real property owned directly or indirectly by the
Company or any of its Subsidiaries immediately prior to the Merger, if
applicable and due with respect to the Merger, shall be borne by the Surviving
Corporation and expressly shall not be a liability of the Former Company
Stockholders.
 
7.9           Section 16 Matters.  Prior to the Effective Time, Parent and the
Company shall take all such steps as may be required to cause any acquisitions
of Parent Common Stock (including derivative securities with respect to Parent
Common Stock) resulting from the transactions contemplated by this Agreement by
each individual who will become subject to the reporting requirements of Section
16(a) of the Exchange Act with respect to Parent, to be exempt under Rule 16b-3
promulgated under the Exchange Act.

 
60

--------------------------------------------------------------------------------

 

7.10           Parent Board.  Immediately following the Effective Time, Parent
shall take all actions as may be necessary to cause the Parent Board to be
comprised of (i) those current directors of the Parent Board set forth on
Exhibit M under the heading “Continuing Directors” and (ii) those directors
designated by the Company (each a “Company Designee”) as set forth on Exhibit M
under the heading “Company Designees.”  At the first annual meeting of Parent
following the Closing, Parent shall use commercially reasonable efforts to cause
each Company Designee to be elected and ratified to the Parent Board.
 
7.11           Repayment of Parent Indebtedness.  Parent and the Surviving
Corporation shall cause the applicable portion of the proceeds received in
respect of the issuance by the Company of the Company Preferred Stock to be used
to repay all amounts due to PNC Bank, N.A. to terminate its credit facility with
Parent on the Closing Date, pursuant to the PNC Payoff Letter.
 
ARTICLE VIII
 
CONDITION TO CLOSING; TERMINATION OF AGREEMENT
 
8.1          Condition to Each Party’s Obligation to Effect the Merger.  The
respective obligations of each party to effect the Merger and consummate the
other transactions contemplated hereby shall be subject to the satisfaction at
or prior to the Closing of the condition that the Company Stockholder Approval
shall have been obtained and evidence thereof delivered to each party hereto.
 
8.2         Termination.  Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated and abandoned at any time prior to
the Effective Time:
 
(a)           by the mutual written consent of Parent and the Company; or
 
(b)           by either Parent or the Company, upon written notice to the other
party, if the transactions contemplated by this Agreement have not been
consummated on or prior to the close of business on the date hereof.
 
If this Agreement is terminated pursuant to this Section 8.2, then this
Agreement shall terminate (except for the provisions of this Section 8.2), and
there shall be no other liability on the part of the Company, Merger Sub or
Parent to the other except as provided for in the Confidentiality Agreement,
dated April 9, 2009 (the “Confidentiality Agreement”), by and between Unitek
USA, LLC and Parent.

 
61

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION; LIMITATIONS
 
9.1          Survival of Representations, Warranties and Covenants.
 
(a)           The representations and warranties of the Company in Article V and
of Parent and Merger Sub in Article VI (including, in each case, the schedules
and exhibits attached hereto and any certificate delivered pursuant hereto)
shall survive the execution and delivery of this Agreement and the Effective
Time and shall terminate at 5:00 p.m. Eastern Time on the six-month anniversary
of the Closing Date except, in all cases, with respect to any claim made with
reasonable specificity by the party seeking to be indemnified within such
six-month period, which shall survive until such claim is finally and fully
resolved.
 
(b)           The respective covenants, agreements and obligations of the
Company, Parent and Merger Sub set forth in this Agreement (including the
schedules and exhibits attached hereto and any certificate delivered pursuant
hereto) shall survive the execution and delivery of this Agreement and the
Effective Time in accordance with their respective terms.
 
9.2          Indemnification for Parent Claims.  Subject to the other provisions
of this Article IX, the Indemnity Escrow Shares shall be available to indemnify,
defend and hold harmless Parent, Merger Sub, the Surviving Corporation and each
of their respective officers, directors, employees, partners, members, agents
and Affiliates (collectively, the “Parent Indemnified Parties”) against any and
all Losses actually incurred by any such Parent Indemnified Parties as a result
of, with respect to or in connection with the failure of any representation or
warranty of the Company set forth in Article V to be true and correct in all
respects as of the date of this Agreement and immediately prior to the
consummation of the transactions contemplated hereby (except in the case of any
representation and warranty that addresses matters as of an earlier date or
dates, which such representation and warranty shall be true and correct as of
such date or dates).
 
9.3           Indemnification for Company Claims.  Subject to the other
provisions of this Article IX, the Parent shall (only by way of issuance of
additional shares of Parent Common Stock, with each such share deemed to be
valued at Market Value for purposes hereof, and with the aggregate amount of
Parent Common Stock available to satisfy such indemnity equal to
10,980,000 shares (together with any securities distributed in respect of or in
exchange for any of such shares (on an as-if issued basis), whether by way of
stock dividends, stock splits or otherwise, the “Company Indemnity Shares”))
indemnify, defend and hold harmless the Former Company Stockholders and each of
their respective officers, directors, employees, partners, members, agents and
Affiliates (collectively, the “Company Indemnified Parties” and together with
the Parent Indemnified Parties, the “Indemnified Parties”) against any and all
Losses actually incurred by any such Company Indemnified Parties as a result of,
with respect to or in connection with the failure of any representation or
warranty of Parent set forth in Article VI to be true and correct in all
respects as of the date of this Agreement and immediately prior to the
consummation of the transactions contemplated hereby (except in the case of any
representation and warranty that addresses matters as of an earlier date or
dates, which such representation and warranty shall be true and correct as of
such date or dates).  

 
62

--------------------------------------------------------------------------------

 

9.4          Limitations.
 
(a)           Notwithstanding anything to the contrary in this Agreement, (i)
the indemnification obligations under Section 9.2 shall be satisfied solely by
the distribution and/or cancellation of Indemnity Escrow Shares in accordance
with Section 9.5(c) and in no event shall the indemnification obligations under
Section 9.2 exceed the Indemnity Escrow Shares or require any payment or other
obligation of any indemnifying party, or (ii) the indemnification obligations
under Section 9.3 shall be satisfied solely by the issuance of the Company
Indemnity Shares in accordance with Section 9.5(c) and in no event shall the
indemnification obligations under Section 9.3 exceed the Company Indemnity
Shares or require any payment or other obligation of any indemnifying party.
 
(b)           No claims shall be made by any Parent Indemnified Party for
indemnification pursuant to Section 9.2 unless and until the aggregate amount of
Losses for which the Parent Indemnified Parties seek to be indemnified pursuant
to Section 9.2 exceeds $1,000,000 (the “Deductible Amount”), at which time the
Parent Indemnified Parties shall be entitled to indemnification for all such
Losses in excess of the Deductible Amount, subject to the limitation set forth
in Section 9.4(a)(i), and no claims shall be made by any Company Indemnified
Party for indemnification pursuant to Section 9.3, unless and until the
aggregate amount of Losses for which the Company Indemnified Parties seek to be
indemnified pursuant to Section 9.3 exceeds the Deductible Amount, at which time
the Company Indemnified Parties shall be entitled to indemnification for all
such Losses in excess of the Deductible Amount, subject to the limitation set
forth in Section 9.4(a)(ii).  Notwithstanding the foregoing, the Deductible
Amount shall not apply to any indemnification obligations relating to Losses
(i) arising under Section 9.2 as a result of, with respect to or in connection
with the failure of any representation or warranty of the Company set forth in
Section 5.18(b) or arising under Section 9.3 as a result of, with respect to or
in connection with the failure of any representation or warranty of Parent set
forth in Section 6.19(b) or (ii) resulting from fraud or intentional
misrepresentation.
 
(c)           The representations, warranties, covenants and obligations of the
Company, and the rights and remedies that may be exercised by the Parent
Indemnified Parties based on such representations, warranties, covenants and
obligations, will not be limited or affected by any investigation conducted by
Parent or Merger Sub, any agent of Parent or Merger Sub or the Parent
Representative with respect to, or any knowledge acquired (or capable of being
acquired) by Parent or Merger Sub, any agent of Parent or Merger Sub or the
Parent Representative at any time, whether before or after the execution and
delivery of this Agreement-or the Closing, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation.
 
(d)           The representations, warranties, covenants and obligations of
Parent, and the rights and remedies that may be exercised by the Company
Indemnified Parties based on such representations, warranties, covenants and
obligations, will not be limited or affected by any investigation conducted by
the Company, any agent of the Company or the Company Representative with respect
to, or any knowledge acquired (or capable of being acquired) by the Company, any
agent of the Company or the Company Representative at any time, whether before
or after the execution and delivery of this Agreement or the Closing, with
respect to the accuracy or inaccuracy of or compliance with any such
representation, warranty, covenant or obligation.
 
(e)           The parties agree that, from and after the Closing, the sole and
exclusive remedy (other than as described in Section 9.4(f)) for any Losses
based upon, arising out of or otherwise in respect of matters set forth in this
Agreement (including the schedules and any certificate delivered pursuant
hereto, but, for the avoidance of doubt, excluding exhibits and any other
agreements entered into in connection herewith) shall be the rights to
indemnification set forth in this Article IX.

 
63

--------------------------------------------------------------------------------

 

(f)           Notwithstanding anything in this Article IX to the contrary,
nothing in this Agreement shall limit the right of any party to seek a
preliminary or permanent injunction or specific performance of any covenant or
agreement contained herein or in any exhibit, schedule, certificate or
instrument or other agreement, whether or not contemplated herein.
 
(g)           The amount of any Losses subject to indemnification under this
Article IX shall be reduced by the amounts actually recovered by the applicable
Indemnified Parties under applicable insurance policies with respect to claims
related to such Losses, net of all costs and expenses associated with the
recovery thereof, including any premium increases, and net of the Deductible
Amount applicable to such Losses.
 
(h)           For purposes of determining the failure of any representations or
warranties to be true and correct, the breach of any covenants and agreements,
and calculating Losses hereunder, any and all materiality or Material Adverse
Effect qualifications (or similar qualifications, but not specific dollar
thresholds) in the representations, warranties, covenants and agreements shall
be disregarded (other than those set forth in Sections 5.6(b), 5.18(a), 5.21,
5.23, 6.6(b), 6.6(c), 6.19(a), 6.23, and other than those included in any
references to any “Company Material Contract” or “Parent Material Contract,”
which shall not be disregarded for purposes of determining the failure of any
such representations or warranties to be true and correct).
 
9.5          Procedures.  The following procedures shall govern any claim for
indemnification made pursuant to Sections 9.2 and 9.3, subject to the applicable
limitations set forth in this Article IX, and shall be the exclusive remedy or
method for resolving all disputes with respect to indemnification arising out of
or related to this Article IX:

 
64

--------------------------------------------------------------------------------

 

(a)           Notice of Losses by Parent Indemnified Parties.  Subject to the
applicable limitations set forth in this Article IX, promptly after the
discovery by the Parent Representative of any Loss or Losses that would
reasonably be expected to give rise to a claim for indemnification hereunder,
the Parent Representative shall deliver to the Company Representative written
notice (a “Parent Claim”) thereof that specifies in reasonable detail (including
supporting schedules or material) each individual item of Loss included in the
amount so stated, the date (if any) such item was paid or properly accrued, the
basis for any anticipated liability and the nature of the misrepresentation,
default, breach of warranty or breach of covenant or claim to which each such
item is related and, to the extent computable, the computation of the amount to
which such Parent Indemnified Party claims to be entitled hereunder; provided
that no delay on the part of the Parent Representative in notifying the Company
Representative shall diminish the rights of the Parent Indemnified Parties to
obtain recovery for the Parent Claim except to the extent that the delay shall
increase the amount of such Loss in the Parent Claim, and then only to such
extent.  If the Company Representative objects to the indemnification of a
Parent Indemnified Party in respect of any Loss or Losses specified in any
Parent Claim, the Company Representative shall deliver a written notice to such
effect to the Parent Representative within 30 days after receipt by the Company
Representative of such Parent Claim (the “Notice of Disagreement”).  During the
30 days immediately following Parent Representative’s receipt of the Notice of
Disagreement, the Company Representative and the Parent Representative shall
attempt in good faith to agree upon the rights of the respective parties with
respect to each of such Loss or Losses set forth in the Parent Claim to which
the Company Representative has objected.  If the Parent Representative and the
Company Representative agree with respect to any of the Loss or Losses set forth
in the Parent Claim, the Parent Representative and the Company Representative
shall promptly prepare and sign a memorandum setting forth such agreement and,
if applicable, an instruction to the Escrow Agent.  If the Parent Representative
and the Company Representative are unable to resolve their differences with
respect to any matters specified in the Notice of Disagreement by the end of
such 30-day period, then the Parent Representative and the Company
Representative shall jointly engage in a confidential mediation (the
“Mediation”) an independent mediator (the “Mediator”) to resolve all matters
that remain in dispute with respect to the Notice of Disagreement.  Such
Mediator shall be an attorney specializing in commercial law who has been
licensed to practice law in New York for 15 years and is selected by the New
York, New York office of JAMS, provided that JAMS agrees upon its engagement to
render a decision regarding the claim within 20 Business Days following the
engagement, and if JAMS shall not so agree, the Mediator shall be an independent
third party mutually agreeable to the Parent Representative and the Company
Representative that shall agree to render a decision within such time
period.  Each party shall be entitled to submit a written position paper in
support of its position to the Mediator, and the parties shall thereafter be
entitled to present their positions to the Mediator at a hearing to take place
within such 20-Business Day period.  The Mediator shall choose one of the
parties’ positions based solely upon the written submissions and hearing.  If
only one written submission is made, the Mediator will choose that position and,
if no written submissions are made, the Company Representative’s position shall
be conclusive and binding.  Parent will pay the fees and expenses of the
Mediation and the expenses, if any, incurred by each party in connection with
the written submissions.  All determinations made by the Mediator will be in
writing and will be final, conclusive and binding on the parties, and such Loss
or Losses shall thereafter be treated as an Agreed Claim for the amount
determined in accordance with this Section 9.5(a) for purposes of Section
9.5(c).

 
65

--------------------------------------------------------------------------------

 

(b)           Notice of Losses by Company Indemnified Parties.  Subject to the
applicable limitations set forth in this Article IX, promptly after the
discovery by the Company Representative of any Loss or Losses that would
reasonably be expected to give rise to a claim for indemnification hereunder,
the Company Representative shall deliver to the Parent Representative written
notice (a “Company Claim”) thereof that specifies in reasonable detail
(including supporting schedules or documentary material) each individual item of
Loss included in the amount so stated, the date (if any) such item was paid or
properly accrued, the basis for any anticipated liability and the nature of the
misrepresentation, default, breach of warranty or breach of covenant or claim to
which each such item is related and, to the extent computable, the computation
of the amount to which such Company Indemnified Party claims to be entitled
hereunder; provided that no delay on the part of the Company Representative in
notifying the Parent Representative shall diminish the rights of the Company
Indemnified Parties to obtain recovery for the Company Claim except to the
extent that the delay shall increase the amount of such Loss in the Company
Claim, and then only to such extent.  If the Parent Representative objects to
the indemnification of a Company Indemnified Party in respect of any Loss or
Losses specified in any Company Claim, the Parent Representative shall deliver a
Notice of Disagreement to the Company Representative within 30 days after
receipt by the Parent Representative of such Company Claim.  During the 30 days
immediately following Company Representative’s receipt of the Notice of
Disagreement, the Company Representative and the Parent Representative shall
attempt in good faith to agree upon the rights of the respective parties with
respect to each of such Loss or Losses set forth in the Company Claim to which
the Parent Representative has objected.  If the Parent Representative and the
Company Representative agree with respect to any of the Loss or Losses set forth
in the Company Claim, the Parent Representative and the Company Representative
shall promptly prepare and sign a memorandum setting forth such agreement and,
if applicable, an instruction to the Escrow Agent.  If the Parent Representative
and the Company Representative are unable to resolve their differences with
respect to any matters specified in the Notice of Disagreement by the end of
such 30-day period, then the Parent Representative and the Company
Representative shall jointly engage a Mediator to resolve all matters that
remain in dispute with respect to the Notice of Disagreement in a confidential
Mediation.  Such Mediator shall be an attorney specializing in commercial law
who has been licensed to practice law in New York for 15 years and is selected
by the New York, New York office of JAMS, provided that JAMS agrees upon its
engagement to render a decision regarding the claim within 20 Business Days
following the engagement, and if JAMS shall not so agree, the Mediator shall be
an independent third party mutually agreeable to the Parent Representative and
the Company Representative that shall agree to render a decision within such
time period.  Each party shall be entitled to submit a written position paper in
support of its position to the Mediator, and the parties shall thereafter be
entitled to present their positions to the Mediator to take place within such
20-Business Day period.  The Mediator shall choose one of the parties’ positions
based solely upon the written submissions and hearing.  If only one written
submission is made, the Mediator will choose that position, and, if no
submissions are made, the Parent Representative’s position shall be conclusive
and binding.  Parent will pay the fees and expenses of the Mediation and the
expenses, if any, incurred by each party in connection with the written
submissions.  All determinations made by the Mediator will be in writing and
will be final, conclusive and binding on the parties and such Loss or Losses
shall thereafter be treated as an Agreed Claim for the amount determined in
accordance with this Section 9.5(b) for purposes of Section 9.5(c).
 
(c)           Agreed Claims.  Claims for Losses specified in any Parent Claim to
which the Company Representative did not object in writing within 30 days of
receipt of such Parent Claim, Claims for Losses specified in any Company Claim
to which the Parent Representative did not object in writing within 30 days of
receipt of such Company Claim, claims for Losses covered by a memorandum of
agreement of the nature described in Section 9.5(a) or Section 9.5(b), and
claims for Losses the validity and amount of which have been the subject of
resolution by mediation or of a final non-appealable judicial determination are
hereinafter referred to, collectively, as “Agreed Claims.”  Within ten Business
Days after the determination of an Agreed Claim (i) for the benefit of the
Parent Indemnified Parties (to the extent all such Agreed Claims for the benefit
of the Parent Indemnified Parties, in the aggregate, exceed the Deductible),
Parent, the Parent Representative and the Company Representative shall instruct
the Escrow Agent to release to Parent from the Indemnity Escrow Shares that
number of shares of Parent Common Stock having an aggregate Market Value equal
to the amount of such Agreed Claim (and Parent agrees to then immediately cancel
and retire such released Parent Common Stock) in accordance with the Escrow
Agreement, or (ii) for the benefit of the Company Indemnified Parties (to the
extent all such Agreed Claims for the benefit of the Company Indemnified
Parties, in the aggregate, exceed the Deductible), the Parent Representative and
the Company Representative shall instruct Parent to issue (and Parent shall
issue) to the Former Company Stockholders from the Company Indemnity Shares that
number of shares of Parent Common Stock having an aggregate Market Value equal
to the amount of such Agreed Claim.  Notwithstanding anything to the contrary
herein, no Company Indemnity Shares will be issued after the fifth anniversary
of the Closing Date.

 
66

--------------------------------------------------------------------------------

 
 
(d)           Remaining Escrow.  All property held as part of the Indemnity
Escrow Shares that is not required to satisfy an Agreed Claim and is not subject
to a pending Parent Claim shall be released to the Former Company Stockholders
not later than the third Business Day after the six-month anniversary of the
Closing Date in accordance with the Escrow Agreement.  Notwithstanding anything
to the contrary herein, all property held as part of the Indemnity Escrow Shares
on the fifth anniversary of the Closing Date shall be released to the Former
Company Stockholders in accordance with the Escrow Agreement.
 
9.6         Company Representative.
 
(a)           The Company hereby initially appoints HM Capital Partners LLC
(together with its permitted successors, the “Company Representative”), as of
the Effective Time to: (i) give and receive notices and communications (on
behalf of itself or any other Company Indemnified Party) to or from Parent, the
Surviving Corporation and the Parent Representative (on behalf of himself or any
other Parent Indemnified Party) and/or the Escrow Agent relating to this
Agreement, the Escrow Agreement or any of the transactions and other matters
contemplated hereby or thereby; (ii) authorize deliveries (including by means of
not objecting to claims) to Parent (including for further issuance to the Former
Company Stockholders) of shares of Parent Common Stock from the Indemnity Escrow
Shares and instruct Parent to release Company Indemnity Shares; (iii) provide
notice of any Company Claims or object to any Parent Claims pursuant to
Section 9.5; (iv) consent or agree to, negotiate, enter into settlements and
compromises of, and agree to mediation and comply with orders of courts and
awards of mediators with respect to, such Parent Claims; (v) assert, negotiate,
enter into settlements and compromises of, and agree to mediation and comply
with orders of courts and awards of mediators with respect to, any Company
Claim; and (vi) take all actions necessary or appropriate in the judgment of the
Company Representative for the accomplishment of the foregoing, in each case
without having to seek or obtain the consent of any Person under any
circumstance.  The Person serving as the Company Representative may be replaced
upon its dissolution or resignation by a majority of the Company Designees.  No
bond shall be required of the Company Representative, and the Company
Representative shall receive no compensation for its services.  The Company
Representative accepts its appointment hereunder.
 
(b)           The Company Representative shall not be liable to any Person for
any act done or omitted hereunder as the Company Representative except for such
acts or omissions that constitute gross negligence or bad faith on the part of
the Company Representative.  The Company Representative shall be reimbursed for
reasonable expenses incurred in the performance of its duties (including the
reasonable fees of counsel), and such fees shall be paid by Parent.

 
67

--------------------------------------------------------------------------------

 

9.7         Parent Representative.  
 
(a)           Parent hereby initially appoints Rich Berliner (together with his
permitted successors, the “Parent Representative”), as of the Effective Time to:
(i) give and receive notices and communications (on behalf of himself or any
other Parent Indemnified Party) to or from Parent, the Company Representative
(on behalf of itself or any other Company Indemnified Party) and the Surviving
Corporation and/or the Escrow Agent relating to this Agreement, the Escrow
Agreement or any of the transactions and other matters contemplated hereby or
thereby; (ii) authorize deliveries (including by means of not objecting to
claims) to Parent (including for further issuance to the Former Company
Stockholders of shares of Parent Common Stock) from the Indemnity Escrow Shares
and instruct Parent to release Company Indemnity Shares; (iii) provide notice of
any Parent Claims or object to any Company Claims pursuant to Section 9.5; (iv)
consent or agree to, negotiate, enter into settlements and compromises of, and
agree to mediation and comply with orders of courts and awards of mediators with
respect to, such Company Claims; (v) assert, negotiate, enter into settlements
and compromises of, and agree to mediation and comply with orders of courts and
awards of mediators with respect to, any Parent Claim; and (vi) take all actions
necessary or appropriate in the judgment of the Parent Representative for the
accomplishment of the foregoing, in each case without having to seek or obtain
the consent of any Person under any circumstance.  The Person serving as the
Parent Representative may be replaced upon his death, incapacity or resignation
by a majority of the Special Committee, or in the absence thereof by a majority
of the Independent Directors.  No bond shall be required of the Parent
Representative, and the Parent Representative shall receive no compensation for
his services.  The Parent Representative accepts his appointment hereunder.
 
(b)           The Parent Representative shall not be liable to any Person for
any act done or omitted hereunder as the Parent Representative except for such
acts or omissions that constitute gross negligence or bad faith on the part of
the Parent Representative.  The Parent Representative shall be reimbursed for
reasonable expenses incurred in the performance of his duties (including the
reasonable fees of counsel), and such fees shall be paid by Parent.
 
ARTICLE X
 
MISCELLANEOUS AND GENERAL
 
10.1       Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that other than as set forth below the
parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement, and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity.  The equitable remedies described in this Section
10.1 shall be in addition to, and not in lieu of, any other remedies at law or
in equity that the parties to this Agreement are permitted to elect to pursue in
accordance with this Agreement.
 
10.2       Expenses.  Except as set forth in this Agreement, all costs and
expenses (including all legal, accounting, broker, finder or investment banker
fees) incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring or required to incur
such expenses.

 
68

--------------------------------------------------------------------------------

 

10.3         Successors and Assigns.  This Agreement is binding upon and inures
to the benefit of the parties hereto and their respective successors and
permitted assigns, but is not assignable by any party without the prior written
consent of the other parties hereto.
 
10.4         Third Party Beneficiaries.  Each party hereto intends that this
Agreement does not benefit or create any right or cause of action in or on
behalf of any Person other than (i) the parties hereto and their respective
successors and permitted assigns, (ii) the past and present officers, employees,
directors, members and managers of the Company and its Subsidiaries, who shall
be third-party beneficiaries of Section 7.5 and Section 7.7, (iii) the Persons
protected by Section 10.15, who shall be third-party beneficiaries of
Section 10.15, (iv) the indemnification provisions in Article IX are intended to
benefit the applicable Indemnified Parties, and each Indemnified Party shall be
deemed a third-party beneficiary of such provisions of this Agreement and this
Agreement shall be enforceable by the applicable Indemnified Parties to that
extent and (v) until such time as the Special Committee ceases to exist in
accordance with the terms of the Charter Amendment, the members of the Special
Committee shall be third party beneficiaries and shall be entitled to enforce
the right to approve certain actions requiring the consent of the Special
Committee or to enforce the rights of the Special Committee as set forth herein.
 
10.5         Notices.  Any notice or other communication provided for herein or
given hereunder to a party hereto must be in writing, and shall be deemed to
have been given (i) when personally delivered or delivered by facsimile
transmission with confirmation of delivery, (ii) one Business Day after deposit
with Federal Express or similar overnight courier service, or (iii) three
Business Days after being mailed by registered, certified or first class mail,
return receipt requested.  Notices and any other communications to the Company,
the Company Representative, Parent, Merger Sub and the Parent Representative
shall be sent to the addresses indicated below:
 
If to the Company:
 
Unitek Holdings, Inc.
c/o Unitek USA, LLC
1777 Sentry Parkway West
Gwynedd Hall, Suite 302
Blue Bell, Pennsylvania 19422
Attention:  Peter Giacalone
Fax:  (267) 464-1733

 
69

--------------------------------------------------------------------------------

 


with a copy to:


Unitek Holdings, Inc.
c/o HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention:  Peter Brodsky
Fax:  (214) 720-7888


and


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  S. Scott Parel
Fax:  (212) 310-8007


If to the Company Representative:
 
HM Capital Partners LLC
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attention:  Peter Brodsky
Fax:  (214) 720-7888


with a copy to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  S. Scott Parel
Fax:  (212) 310-8007
 
If to Parent or Merger Sub:
 
Berliner Communications, Inc.
18-01 Pollitt Drive
Fair Lawn, New Jersey 07410
Attention:  General Counsel
Fax:  (201) 794-8974

 
70

--------------------------------------------------------------------------------

 


with a copy to:
 
Rich Berliner
18-01 Pollitt Drive
Fair Lawn, New Jersey 07410
Fax:  (201) 794-8974


and


Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
 
Attention:
Robert M. Hayward, P.C.

Roger D. Rhoten
Fax:  (312) 862-2200


If to the Parent Representative:


Rich Berliner
18-01 Pollitt Drive
Fair Lawn, New Jersey 07410
Fax:  (201) 794-8974


with a copy to:


Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
 
Attention:
Robert M. Hayward, P.C.

Roger D. Rhoten
Fax:  (312) 862-2200


or to such other address with respect to a party as such party notifies the
other in writing as above provided.
 
10.6         Complete Agreement.  This Agreement and the schedules and exhibits
hereto and the other documents delivered by the parties in connection herewith,
together with the Confidentiality Agreement, contain the complete agreement
between the parties hereto with respect to the transactions contemplated hereby
and thereby and supersede all prior agreements and understandings (including any
term sheets or letters of intent), whether written or oral, between the parties
hereto that may have related to the subject matter hereof in any way.
 
10.7         Captions; References.  The captions and table of contents contained
in this Agreement are for convenience of reference only and do not form a part
of this Agreement.  All references to days or months shall be deemed references
to calendar days or months.  All references to “$” shall be deemed references to
United States dollars.  Unless the context otherwise requires, any reference to
a “Section,” “Exhibit,” or “Schedule” shall be deemed to refer to a Section of
this Agreement, exhibit to this Agreement or a Schedule to this Agreement, as
applicable.  The words “hereof,” “hereby,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement.  The use of the terms
“include” or “including” and variations thereof shall not be deemed to be terms
of limitation, but rather shall mean “including, without limitation.”

 
71

--------------------------------------------------------------------------------

 

10.8         Amendment.  This Agreement and the exhibits hereto may be amended
or modified only by an instrument in writing duly executed by the parties
hereto.
 
10.9         Waiver.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall act as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.
 
10.10       Governing Law.  THE PROVISIONS OF THIS AGREEMENT AND ALL OF THE
DOCUMENTS DELIVERED PURSUANT HERETO, THEIR EXECUTION, PERFORMANCE OR
NONPERFORMANCE, INTERPRETATION, TERMINATION, CONSTRUCTION AND ALL MATTERS BASED
UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE NEGOTIATION, EXECUTION
OR PERFORMANCE OF THIS AGREEMENT (WHETHER IN EQUITY, LAW OR STATUTE) SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS, BOTH PROCEDURAL AND
SUBSTANTIVE, OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS CONFLICT OF LAWS
PROVISIONS THAT IF APPLIED MIGHT REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  
 
10.11       Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION BROUGHT BY OR AGAINST IT ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  
 
10.12       Venue.  EXCEPT AS SET FORTH IN SECTIONS 9.5(A) AND 9.5(B), ANY
ACTION, CLAIM, SUIT OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT
OF ANY PROVISION OF THIS AGREEMENT SHALL BE BROUGHT IN THE STATE COURTS OF THE
STATE OF NEW YORK LOCATED IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK OR IN ANY OTHER COURT OF COMPETENT
JURISDICTION IF SUCH STATE OR FEDERAL COURTS IN NEW YORK DO NOT HAVE
JURISDICTION OVER SUCH MATTER, WITHOUT BOND OR OTHER SECURITY BEING REQUIRED.  
 
10.13       Exclusive Jurisdiction.  Each of the parties hereto hereby submits
to the jurisdiction of any state or federal court sitting in New York City, New
York, in any action arising out of or relating to this Agreement or the
transactions contemplated hereby and agrees that all claims in respect of such
action may be heard and determined in any such court.  Each party hereto also
agrees not to bring any action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court.  Each of the parties
hereto waives any defense of inconvenient forum to the maintenance of any action
so brought and waives any bond, surety, or other security that might be required
of any other party with respect thereto.

 
72

--------------------------------------------------------------------------------

 

10.14     Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  Upon such determination
that any term or other provision is prohibited or invalid under applicable Law,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.
 
10.15     Non-Recourse.  
 
(a)           No past, present or future director, officer, employee,
incorporator, member, manager, partner, stockholder, Affiliate, agent, attorney
or representative of Parent or Merger Sub or any of their respective Affiliates
shall have any liability for any obligations or liabilities of Parent or Merger
Sub under this Agreement or for any claim based on, in respect of, or by reason
of, the transactions contemplated hereby.
 
(b)           No past, present or future director, officer, employee,
incorporator, member, manager, partner, stockholder, Affiliate, agent, attorney
or representative of the Company or any of their respective Affiliates shall
have any liability for any obligations or liabilities of the Company or Parent
under this Agreement or for any claim based on, in respect of, or by reason of,
the transactions contemplated hereby.
 
(c)           Notwithstanding anything to the contrary in Sections 10.15(a) and
(b), the provisions of this Section 10.15 shall not (i) limit or modify the
rights or obligations of any Person that is an express party to any agreement
entered into in connection with the transactions contemplated hereby, or
(ii) limit the availability of the Indemnity Escrow Shares or the Company
Indemnity Shares for the applicable indemnification obligations set forth in
Article IX.
 
10.16     Counterparts; Electronic Transmission.  This Agreement may be executed
in two or more counterparts (any of which may be delivered by facsimile or other
electronic transmission followed promptly by an executed original), each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.  Any signature page delivered by facsimile or
electronic image transmission shall be binding to the same extent as an original
signature page.
 
[The Remainder of This Page Is Intentionally Left Blank.]

 
73

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 

 
BERLINER COMMUNICATIONS, INC.
       
By:
/s/ Rich Berliner
 
Name:  
Rich Berliner
 
Title:
President
       
BCI EAST, INC.
       
By:
/s/ Nicholas Day
 
Name:  
Nicholas Day
 
Title:
Secretary
       
UNITEK HOLDINGS, INC.
       
By:
/s/ David W. Knickel
 
Name:  
David W. Knickel
 
Title:
Vice President and Secretary
       
COMPANY REPRESENTATIVE:
       
HM Capital Partners LLC
       
By:
/s/ David W. Knickel
 
Name:  
David W. Knickel
 
Title:
Vice President, Chief Financial Officer
   
and Secretary
       
PARENT REPRESENTATIVE:
       
/s/ Rich Berliner
 
Rich Berliner



Signature Page to
Agreement and Plan of Merger

 

--------------------------------------------------------------------------------

 

Exhibit M


Initial Parent Directors


Continuing Directors
Rich Berliner
Mark Dailey


Company Designees
Pete Giacalone
Scott Hisey
Peter Brodsky
Dean MacDonald
Joe Colonnetta
Richard Siber
Dan Hopkin

 
M-1

--------------------------------------------------------------------------------

 


Exhibit N


Affiliated Parties


HM Capital Partners LLC and any fund or management company Affiliated with HM
Capital Partners LLC.
 
Any company controlled by HM Capital Partners LLC (or any fund or management
company Affiliated with HM Capital Partners LLC) after the Effective Time, other
than Parent and its Subsidiaries.

 
N-1

--------------------------------------------------------------------------------

 